        Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20 Desc
                                              Exhibit MM Page 1 of 57        314 S Franklin St / Second Floor
                                                                                                                              PO Box 517

                                                                                                                 Titusvllle PA 16354

                              BSI Financial                                                                               800-327-7861

                              Services                                                                             814-217-1366 Fax
                                                                                                            w w w . b s i fl n a n c i a l . c o m



       Sent via First Class Mail


       January 17, 2018

       Maynes Taggart, PLLC
       Attn: Steven L. Taggart
       P. O . B o x 3 0 0 5
       Idaho Falls, ID 83403

       RE: Borrower Name: David 0. Kingston
                 Account Number: 1461015125

                 Property Address: 5250 S Rainbow Blvd, Unit 2063, Las Vegas, NV 89118

       Dear Steven L. Taggart:

       We received your client's letter dated November 30, 2017, regarding the above-referenced loan,
       addressed to BSI Financial Services (BSI), which was forwarded to my attention for review and
       response. Due to your representation of the borrower, we are sending our response directly to you.

       BSI has reviewed its file documents and conducted an investigation in an attempt to obtain
       information responsive to your client's inquiry which is consistent with a request to validate the debt
       and the reporting of that debt, made under 15 U.S.C. § 1692. The results are set forth below and in
       documents attached hereto.


       The loan is evidenced by an Interest Only Adjustable Rate Note dated March 13, 2007, in the
       principal amount of $162,500.00 executed by the customer in favor of Countrywide Home Loans,
       Inc., a copy of which is enclosed. This loan is secured by a Deed of Trust dated the same date, a
       copy of which is also enclosed.

       Our records indicate that the loan was transferred to BSI for servicing and a Notice of Servicing
       Transfer was mailed on June 7, 2017. Furthermore, enclosed please find a payment history that
       provides a detailed outline of pertinent information on payments received, tax and insurance,
       payments disbursed, and late charges, if any, assessed and paid transactions for this loan during
       BSI's servicing.



       Licensed as Servis One, Inc. dba BSI Financial Services.
       BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET), Sat. 8:00 am to 12:00
       pm (ET). Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303) 309-3839. Licensed
       as a Debt Collection Agency by the New York City Department of Consumer Affairs, (# 2001485-DCA). North Carolina
       Collection Agency Permit (# 105608).
       If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have
       received a discharge of your personal liability for the obligation identified In this letter, we may not and do not intend to
       pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and
       should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
       otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures
       the obligation remain unimpaired.
                                                                                                EXHIBIT "MM"
2018.01.22
                                                                                                    Page 1 of 57 Page 1 of 3
 Case 19-08006-JMM                       Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20 Desc
                                               Exhibit MM Page 2 of 57        314 S Franklin St / Second Floor
                                                                                                                         PO Box 517

                                                                                                            TItusville PA 16354

                       BSI Financial                                                                                 800-327-7861

                       Services                                                                               814-217-1366 Fax

                                                                                                       w w w . b s i fi n a n c i a l . c o m


We have enclosed the following additional documents:

     • Stipulation Between David O. Kingston and Bank of America

BSI must provide accurate and truthful information to all Credit Reporting Agencies. Based upon
this documentation, we have concluded that the information that we have reported to the credit
reporting agencies is correct. If your client's credit report contains different or older information, we
apologize for any inconvenience this may be causing; sometimes it takes several weeks for a loan
servicer's information to be included in a credit report.

BSI reports credit data to the following credit repositories: Equifax, Experian and TransUnion.
Therefore, we are only able to validate information appearing on reports produced by these agencies.
If your client needs additional information to assist your client in obtaining an official credit report
and initiating a dispute through these agencies, information is available directly from their websites
or through the Federal Trade Commission website, which offers consumer resources at
w w w. c o n s u m e r. f t c . g o v.


Your client will need to discuss any further issues or concems with the credit reporting regarding
this account with the credit reporting agencies. Their contact information is below.


Equifax                                           Trans Union                               Experian
P. O . B o x 7 4 0 2 4 1                          P. O . B o x 1 0 0 0                      P. O . B o x 2 0 0 2

Atlanta, GA 30374                                 Chester, PA 19022                         Allen, TX 75013
8 0 0 - 6 8 5 - 1111                              800-888-4213                              800-888-4213



BSI Financial Services
Attn: Qualified Written Requests
PO Box 517
314 S Franklin Street
Titusville, PA 16354

If your client has any other questions regarding this matter, please contact BSI toll-free at 1 -800-
327-7861.




Licensed as Servis One, Inc. dba BSI Financial Services.
BSI Financial Services NMLS # 38078. Customer Care Hours; Mon. - Fri. 8:00 am to 11:00 pm (ET), Sat. 8:00 am to 12:00
pm (ET). Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303) 309-3839. Licensed
as a Debt Collection Agency by the New York City Department of Consumer Affairs, (# 2001485-DCA). North Carolina
Collection Agency Permit (# 105608).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have
received a discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to
pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and
should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures
the obligation remain unimpaired.
                                                                                         EXHIBIT "MM"
                                                                                             Page 2 of 57 Page 2 of 3
 Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20 Desc
                                       Exhibit MM Page 3 of 57        314 S Franklin St / Second Floor
                                                                                                                       PO Box 517

                                                                                                          Titusville PA 16354

                  BSI Financial                                                                                    800-327-7861

                 Services                                                                                   814-217-1366 Fax

                                                                                                     w w w . b s i fi n a n c i a l . c o m



HOURS:
                  Monday - Friday 8:00 am to 11:00 pm (ET)
                  Saturday 8:00 am to 12:00 pm (ET)

Sincerely,
Megan Porcenaluk
Complaint Resolution Specialist
BSI Financial Services
NMLS# 38078;# 126672

This is an attempt to collect a debt. Any information obtained will be used for that purpose.




Licensed as Servis One, Inc. dba BSI Financial Services.
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET), Sat. 8:00 am to 12:00
pm (ET). Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303) 309-3839. Licensed
as a Debt Collection Agency by the New York City Department of Consumer Affairs, (# 200148S-DCA). North Carolina
Collection Agency Permit (# 105608).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have
received a discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to
pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and
should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures
the obligation remain unimpaired.
                                                                                         EXHIBIT "MM"
                                                                                             Page 3 of 57 Page 3 of 3
           Case 19-08006-JMM   Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20   Desc
                                     Exhibit MM Page 4 of 57
2 0 1 7 - 11 - 3 0



Bsi Financial Services

314 8 Franklin St

Titusviiie, PA 16354




Dear Bsi Financial Services,


i am asking Bsi Financial Services to verify account materials transmitted to credit
CPAs for me, David Kingston, for account number 1461015125. Since damaging
errors may be present within my account files, i formally request that Bsi Financial
Services provide the formal validation quickly, in addition, please formally concur that
this account was unencumbered by any consumer protection encumbrance during the
period it may have been payable. Forward more than a review without detail, in lieu of
that, i have requisitioned a substantive validation.


if these requests cannot be met within one month, summary data dispatched by Bsi
Financial Services to the major consumer reporting agencies should be regarded as
fallacious and may evince an intention to wiiifuiiy violate the Fair Credit Reporting Act.
in that case, you should retract such credit bureau data immediately.

Thank you for your assisting with this matter.

Yours truly,

D
i ouduliIC>
          i rx.(^OHa.
David Kingston
477 Shoup Ave
Idaho Fails, ID 83402




                                                                  EXHIBIT "MM"
                                                                      Page 4 of 57
Case 19-08006-JMM   Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20   Desc
                          Exhibit MM Page 5 of 57




                                                        EXHIBIT "MM"
                                                            Page 5 of 57
     Case 19-08006-JMM                 Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                      Desc
                                             Exhibit MM Page 6 of 57

                                                                                                    *

Prepared by; CONNIE R. BROWN
                                                                                                                               ^ 210(5 |^s
                                      ORieWAi                                                                          LOAN               159182175




                    I N T E R E S T O N LY A D J U S TA B L E R AT E N O T E
                               (Onc-Vcar LIBOR Index (As Published In The Wall Street Journal)
                                            Rate Caps - 10 Year Interest Only Period)



        T H I S N O T E C O N TA I N S P R O V I S I O N S A L L O W I N G F O R A C H A N G E I N M Y F I X E D I N T E R E S T
        R AT E T O A N A D J U S TA B L E I N T E R E S T R AT E A N D F O R C H A N G E S I N M Y M O N T H LY PAY M E N T.
        T H I S N O T E L I M I T S T H E A M O U N T M Y A D J U S TA B L E I N T E R E S T R AT E C A N C H A N G E AT A N Y
        O N E T I M E A N D T H E M A X I M U M R AT E I M U S T PAY.




      MARCH                     13,                   2007                           HENDERSON                               N E VA D A
             [Date]                                                [City]                                                    (State]

                        5250    S   RAINBOW        B LV D       UNIT    2063,       LAS   VEGAS,   NV   8 9 11 8 - 0 6 3 3

                                                                 [Propeny Address]


1.   BORROWER'S        PROM     ISE   TO   PAY
      In return for a loan that I have received, I promise to pay U.S. S 162, 500 . 00 (this amount is called "Principal"),
plus interest, to the order of Lender. Lender is
COUNTRYWIDE HOME LOANS, INC.
1 will make all payments under this Note in the form of cash, check or money order.
       I understand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who is entitled to
receive payments under this Note is called the "Note Holder."

2.     INTEREST
      Interest will be charged on unpaid principal until the full amount of Principal has been paid. L will pay interest at a yearly
rate of 6. 250 %. The interest rate I will pay may change in accordance with Section 4 of this Note.
      The interest rate required by this Section 2 and Section 4 of this Note is the rate 1 will pay both before and after any default
described in Section 7(B) of this Note.

3.     PAY M E N T S

      (A) Time and Place of Payments
     I will make a payment on the first day of every month, beginning on MAY 01, 2007 . Before the First
Principal and Interest Payment Due Date as described in Section 4 of this Note, my payment will consist only of the interest due
on the unpaid principal balance of this Note. Thereafter, 1 will pay principal and interest by making a payment every month as
provided below.
      I will make my monthly payments of principal and interest beginning on the First Principal and Interest Payment Due Date
as described in Section 4 of this Note. I will make these payments every month until I have paid all of the principal and interest
and any other charges described below that I may owe under this Note. Each monthly payment will be applied as of its

• MULTISTATE ARM. ONE-YEAR LIBOR. 10-Year interest Only Period Note
1E452-XX            (09/06)(d/i)           Page             1          of       5




                                                                                                               EXHIBIT "MM"
                                                                                                                   Page 6 of 57
   Case 19-08006-JMM                    Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                    Desc
                                              Exhibit MM Page 7 of 57




                                                                                                         LOAN     #:   159182175
scheduled due date, and if the payment includes both principal and interest, it will be applied to interest before Principal. If, on
 APRIL 01,2037 ,1 still owe amounts under this Note, I will pay those amounts in full on that date, which is called
the "Maturity Date."
     I will make my monthly payments at
P. O . B o x 1 0 2 1 9 , Va n N u y s , C A 9 1 4 1 0 - 0 2 1 9
or at a different place if required by the Note Holder.
      (B) Amount of My Initial Monthly Payments
       Each of my initial monthly payments will be In the amount of U.S. $ 846.35 until the first Change Date. After
the first Change Date, my monthly payment wil be in an amount sufficient to pay accrued interest, at the rate determined as
described in Section 4 of this Note until the First Principal and Interest Payment Due Dale. On that date and thereafter, my
monthly payment will be in an amount sufficient to repay the principal and interest at the rate determined as described in Section
4 of this Note in substantially equal installments by the Maturity Date. The Note Holder will notify me prior to the date of
changes in monthly payment.
     (C) Monthly Payment Changes
     Changes in my monthly payment will reflect changes in the unpaid principal of my loan and in the interest rate that I must
pay. The Note Holder will determine my new interest rate and the changed amount of my monthly payment in accordance with
Section 4 or 5 of this Note.


4 . A D J U S TA B L E I N T E R E S T R AT E A N D M O N T H LY PAY M E N T C H A N G E S
     (A) Change Dates
     The initial fixed interest rate i will pay will change to an adjustable interest rate on the first day of APRIL, 2014 ,
and the adjustable interest rate i will pay may change on that day every 12th month thereafter. The date on which my initial
fixed interest rate changes to an adjustable interest rate, and each date on which my adjustable interest rate could change, is
called a "Change Date."
     (B) The Index
     Beginning with the first Change Date, my adjustable interest rate will be based on an index. The "index" is the average of
interbank offered rates for one-year U.S. dollar-denominated deposits in the London market ("LIBOR"), as published in The
Wall Street Journal. The most recent index figure available as of the date 45 days before each Change Date is called the
"Current Index."
       if the index is no longer available, the Note Holder will choose a new index that is based upon comparable information.
The Note Holder will give me notice of this choice.
      (C) Calculation of Changes
       Before each Change Date, the Note Holder will calculate my new interest rate by adding
TWO St ONE-QUARTER percentage points ( 2.250 %) to the Current index. The
Note Holder will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%). Subject to the
limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next Change Date.
      The Note Holder will then determine the amount of my monthly payment. For payment adjustments occurring before the
First Principal and interest Payment Due Date, the amount of my monthly payment will be sufficient to repay all accrued
interest each month on the unpaid principal balance at the new interest rate. If 1 make a voluntary payment of principal before
the First Principal and Interest Payment Due Date, my payment amount for subsequent payments will be reduced to the amount
necessary to repay all accrued interest on the reduced principal balance at the current interest rate. For payment adjustments
occurring on or after the First Principal and interest Payment Due Date, the amount of my monthly payment will be sufficient to
repay unpaid principal and interest that i am expected to owe in full on the Maturity Date at the current interest rate in
substantially equal payments.
     (D) Limits on interest Rate Changes
     The interest rate i am required to pay at the first Change Date will not be greater than 11.250 % or less than
    2.250 %. Thereafter, my adjustable interest rate will never be increased or decreased on any single Change Date by more
than two percentage points from the rate of interest i have been paying for the preceding 12 months. My interest rate will never
be greater than 11.250 %.
    (E) Effective Date of Changes
     My new interest rate will become ciTcctive on each Change Date. I will pay the amount of my new monthly payment
beginning on the first monthly payment date after the Change Date until the amount of my monthly payment changes again.

• MULTISTATE ARM. ONE-YEAR LIBOR. 10-Year Interest Only Period Note
1E452-XX           (09/06)        Page           2       of        5



                                                                                                   EXHIBIT "MM"
                                                                                                       Page 7 of 57
       Case 19-08006-JMM                  Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                      Desc
f                                               Exhibit MM Page 8 of 57




                                                                                                                LOAN #; 159182175
         (F) Notice of Changes
          Before the effective date of any change in my interest rate and/or monthly payment, the Note Holder will deliver or mail to
     me a notice of such change. The notice will include information required by law to be given to me and also the title and
    telephone number of a person who will answer any question I may have regarding the notice.
         (G) Date of First Principal and Interest Payment
        The date of my first payment consisting of both principal and interest on this Note (the "First Principal and Interest
    Payment Due Date") shall be that date which is the 10th anniversary date of the first payment due date, as reflected in Section
    3(A) of the Note.

    5 . B O R R O W E R ' S R I G H T T O P R E PAY
        I have the right to make payments of Principal at any time before they are due. A payment of Principal only is
    known as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may
    not designate a payment as a Prepayment if I have not made all the monthly payments due under the Note.
         I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will
    use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply
    my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to
    reduce the Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due date of my
    monthly payment unless the Note Holder agrees In writing to those changes. If the partial Prepayment is made during
    the period when my monthly payments consist only of Interest, the amount of the monthly payment will decrease for the
    remainder of the term when my payments consist only of Interest. If the partial Prepayment Is made during the period
    when my payments consist of principal and Interest, my partial Prepayment may reduce the amount of my monthly
    payments after the first Change Date following my partial Prepayment. However, any reduction due to my partial
    Prepayment may be offset by an interest rate increase.

    6. LOAN CHARGES
          If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other
    loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
    shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from
    me that exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
    Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
    as a partial Prepayment

    7. BORROWER'S FAILURE TO PAY AS REQUIRED
        (A) Late Charges for Overdue Payments
        If the Note Holder has not received the full amount of any monthly payment by the end of FIFTEEN calendar
    days after the date it is due, 1 will pay a late charge to the Note Holder. The amount of the charge will be
                  5. 000 % of my overdue payment of interest, during the period when my payment is interest only, and of
    principal and interest thereafter. I will pay this late charge promptly but only once on each late payment.
         (B) Default
         If I do not pay the full amount of each monthly payment on the date it is due, 1 will be in default.
         (C) Notice of Default
         If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
    certain date, the Note Holder may require me to pay immediately the full amount of Principal that has not been paid and all the
    interest that 1 owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
    delivered by other means.
          (D) No Waiver By Note Holder
          Even if, at a time when 1 am in default, the Note Holder does not require me to pay immediately in full as described above,
    the Note Holder will still have the right to do so if 1 am in default at a later time.
         (E) Payment of Note Holder's Costs and Expenses
         If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to be
    paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
    expenses include, for example, reasonable attorneys' fees.


    • MULTISTATE ARM. ONE-YEAR LIBOR. lO-Vear Interest Only Period Note
    1E452-XX            (09/06)           Page          3        of       5




                                                                                                        EXHIBIT "MM"
                                                                                                            Page 8 of 57
   Case 19-08006-JMM                       Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                   Desc
                                                 Exhibit MM Page 9 of 57




                                                                                                           LOAN     #:   159102175
8. GIVING OF NOTICES
      Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.
    Unless the Note Holder requires a different method, any notice that must be given to the Note Holder under this Note will
be given by mailing it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address
if I am given a notice of that different address.

9 . O B L I G AT I O N S O F P E R S O N S U N D E R T H I S N O T E
      If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under this Note.

10.    WAIVERS
       I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid.

11 . U N I F O R M S E C U R E D N O T E
      This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses that might result if I do not keep the promises that I make in this Note.
That Security Instrument describes how and under what conditions I may be required to make immediate payment in full of all
amounts I owe under this Note. Some of those conditions read as follows:


     (A) Until my initial fixed interest rate changes to an adjustable interest rate under the terms stated in Section 4 above.
Uniform Covenant 18 of the Security Instrument shall read as follows:
          Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, "Interest in the
     Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial
      interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of
      which IS the transfer of title by Borrower at a future date to a purchaser.
              If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
      natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent.
      Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option
      shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
            If Lender exercises this option. Lender shall give Borrower notice of acceleration. The notice shall provide a
      period of not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower
      must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of
      this period. Lender may invoke any remedies permitted by this Security Instrument without further notice or demand
      o n B o r r o w e r.


     (B) When my initial fixed interest rate changes to an adjustable interest rate under the terms stated in Section 4 above.
Uniform Covenant 18 of the Security Instrument described in Section 11(A) above shall then cease to be in effect, and Uniform
Covenant 18 of the Security Instrument shall instead read as follows:
          Transfer of the Property or a Beneficial Interest In Borrower. As used in this Section 18, "Interest in the
      Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial
      interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of
      which is the transfer of title by Borrower at a future date to a purchaser.



• MULTISTATE ARM. ONE-YEAR LIBOR. 10-Year Interest Only Period Note
1E452-XX                     (09/06)    Page          4         of      5




                                                                                                     EXHIBIT "MM"
                                                                                                         Page 9 of 57
                                                                                                                                      i
  Case 19-08006-JMM                 Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                      Desc
                                         Exhibit MM Page 10 of 57




                                                                                                      LOAN     #;   159182175
         If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
    natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent.
    Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option
    shall not be exercised by Lender if such exercise is prohibited by Applicable Law. Lender also shall not exercise this
    option if: (a) Borrower causes to be submitted to Lender information required by Lender to evaluate the intended
    transferee as if a new loan were being made to the transferee; and (b) Lender reasonably determines that Lender's
    security will not be impaired by the loan assumption and that the risk of a breach of any covenant or agreement in this
    Security Instrument is acceptable to Lender.
         To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to Lender's
    consent to the loan assumption. Lender also may require the transferee to sign an assumption agreement that is
    acceptable to Lender and that obligates the transferee to keep all the promises and agreements made in the Note and
    in this Security Instrument. Borrower will continue to be obligated under the Note and this Security Instrument unless
    Lender releases Borrower in writing.
         If Lender exercises the option to require immediate payment in full, Lender shall give Borrower notice of
    acceleration. The notice shall provide a period of not less than 30 days from the date the notice is given in accordance
    with Section 15 within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to
    pay these sums prior to the expiration of this period. Lender may invoke any remedies permitted by this Security
    Instrument without further notice or demand on Borrower.




WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.


                                                                                                                           (Seal)
                                                     D AV I D O . K I N G & T O N                                   F^..-4Borrower
      PAYTOTHEORDEROF
                                                                                                                        _(Seal)
                                                                                                                         -Borrower




                                                                                                                        _(Seal)
                                                                                                                         -Borrower




                                                                                                           [Sigfi Original Only]


• MULTISTATE ARM. ONE-YEAR LIBOR, 10-Year Interest Only Period Note
1E452-XX           (09/06)          Page         5          of         5




                                                                                                 EXHIBIT "MM"
                                                                                                    Page 10 of 57
Case 19-08006-JMM                        Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                             Desc
                                              Exhibit MM Page 11 of 57


                                                                                                                  ii        ;


                                                                                             i"cc S4D j'}
                                                                                                 ^5': $25 00

                                                                                         04.0?®? 13 55 53
   submit^                        6"^®                r        '    /                    '200/0057333
   contai^ ..j .lunAer. /
                                                                                         Requestor:
                                                                                              fi^IiOfiAL fiLLlA'iCE TITLE
                                                                                         Debbie Conway t?f'is
   Print name & title                                                                    Clark County Recorder Pas
                                                                                              recall scal
   APN#

                                                                                        mspiH
   Name:



   Address: <5>S% U) •
   City/State/Zip:


                                                   XXBO t)v- T<bjsr

   If legal description is a metes & bounds description furnish the following information:

   Legal Description obtained from
   of document). Book                                           Page        Document #
   recorded                                                 (date) in the
   Coimty Recorder office.

   If Surveyor, please provide name and address.



   This page added to provide additional information required by NRS 111.312 Sections M.
   (Additional recording fee applies)

   This cover page must be typed.




   N V A f fi r m a t i o n C o v e r S h e e t - 2 / 0 6


   VMP®-368C(NV) (0602)




                                                                                             EXHIBIT "MM"
                                                                                                Page 11 of 57
Case 19-08006-JMM                    Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                             Desc
                                          Exhibit MM Page 12 of 57




   Assessor's Parcel Number:
   1 6 3 - 2 6 - 2 1 4 - 1 2 7
   After Recording Return To:
   COUNTRYWIDE HOME LOANS, INC.



   MS       SV-79           DOCUMENT   PROCESSING
   P. O . B o x             10423
   Va n N u y s , C A 9 1 4 1 0 - 0 4 2 3
   Prepared By:
   CONNIE R.                 BROWN
   Recording R£aucfi*c?f^:
   C.       CHANNEL


   COUNTRYWIDE HOME LOANS, INC.



   2850             W.HORIZON        RIDGE

   P K W Y. # 1 0 0
   H E N D E R S O N

   NV       ^^052-3901




                                                NAT21011206                    0 0 0 1 5 9 1 8 2 1 7 5 0 3 0 0 7

                                             [Escrow/Closing #]                       [Doc ID #]

                                             DEED OF TRUST
                                                       MIN        1001337-0001993798-9




   DEFINITIONS
   Words used in multiple sections of this document are defined below and other words are defined in Sections 3,
   11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in
   Section 16.


   NEVADA-Single Family- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT WITH MERS
    —                       Page        1        of          16
   ^5|-6A(NV) (0507) CHL (11/G5)(ci)
                                             VMP Mortgage Solutions, inc. Form 3029 1/01




        2   3   9   9   1                                      1 5 9 1 8 2 1 7 5 0 0 0 0 0 1 0 0 6 A *




                                                                                          EXHIBIT "MM"
                                                                                             Page 12 of 57
Case 19-08006-JMM              Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                Desc
                                    Exhibit MM Page 13 of 57




                                                              DOC ID #: 00015918217503007
   (A) "Security Instrument" means this document, which is dated MARCH 13, 2007
   together with all Riders to this document.
   (B) "Borrower" is
   D AV I D O K I N G S T O N , A N U N M A R R I E D M A N




   Borrower is the trustor under this Security Instrument
   (C) "Lender" is
   COUNTRYWIDE HOME LOANS, INC.


   Lender is a
   C O R P O R AT I O N


   organized and existing under the laws of NEW YORK . Lender's address is
   4500 Park Granada MSN# SVB-314
   Calabasas, CA 91302-1613
   (D) "Trustee" is
   R E C O N T R U S T C O M P A N Y, N . A .

   225 W HILLCREST DRIVE, MSN; TO-02
   THOUSAND OAKS, CA 91360
   (E) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
   solely as a nominee for Lender and Lender's successors and assigns. MERS is the beneficiary under this
   Security Instrument. MERS is organized and existing under the laws of Delaware, and has an address and
   telephone number of P.O. Box 2026, Flint, Ml 48501-2026, tel. (888) 679-MERS.
   (F) "Note" means the promissory note signed by Borrower and dated MARCH 13, 2007
   The Note states that Borrower owes Lender
   ONE HUNDRED SIXTY TWO THOUSAND FIVE HUNDRED and 00/100

   Dollars (U.S. $162,500.00 ) plus interest Borrower has promised to pay this debt in regular
   Periodic Payments and to pay the debt in full not later than APRIL 01, 2037
   (G) "Property" means the property that is described below under the heading "Transfer of Rights in the
   Property."
   (H) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
   due under the Note, and all sums due under this Security Instrument, plus interest.
   (I) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
   Riders are to be executed by Borrower [check box as applicable]:

    ^ Adjustable Rate Rider ^ Condominium Rider Second Home Rider
        Balloon Rider _ Planned Unit Development Rider ^ 1-4 Family Rider
    _J VA Rider CZ] Biweekly Payment Rider CZl Other(s) (specify]




   ^•6A(NV) (0507) CHL (11/05)                     Page 2 of 16                            Form 3029 1/01




                                                                                       EXHIBIT "MM"
                                                                                          Page 13 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                     Desc
                                     Exhibit MM Page 14 of 57




                                                                 DOC ID #: 00015918217503007
   (J) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
   ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
   non-appealable judicial opinions.
   (K) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
   charges that are imposed on Borrower or the Property by a condominium association, homeowners association
   or similar organization.
   (L) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check,
   draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument,
   computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an
   account. Such term includes, but is not limited to, point-of-sale transfers, automated teller machine
   transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.
   (M) "Escrow Items" means those items that are described in Section 3.
   (N) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by
   any third party (other than insurance proceeds paid under the coverages described in Section S) for (i) damage
   to, or destruction of, the Property: (ii) condemnation or other taking of all or any part of the Property; (iii)
   conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or
   condition of the Property.
   (O) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the
   Loan.

   (P) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
   Note, plus (ii) any amounts under Section 3 of this Security Instrument.
   (Q) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
   implementing regulation. Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or
   any additional or successor legislation or regulation that governs the same subject matter. As used in this
   Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard to a
   "federally related mortgage loan" even if the Loan does not qualify as a "federally related mortgage loan"
   u n d e r R E S PA .

   (R) "Successor In interest of Borrower" means any party that has taken title to the Property, whether or not
   that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

   TRANSFER OF RIGHTS IN THE PROPERTY
   The beneficiary of this Security Instrument is MERS (solely as nominee for Lender and Lender's successors
   and assigns) and the successors and assigns of MERS. This Security Instrument secures to Lender: (i) the
   repayment of the Loan, and all renewals, extensions and modifications of the Note; and (ii) the performance of
   Borrower's covenants and agreements under this Security Instrument and the Note. For this purpose. Borrower




                                                    Page 3 of 16
   ^-6A(NV) (0507) CHL (11/05)                                                                  Form 3029 1/01




                                                                                            EXHIBIT "MM"
                                                                                               Page 14 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                     Desc
                                     Exhibit MM Page 15 of 57




                                                                    DOC ID #: 00015918217503007
   irrevocably grants and convoys to Trustee, in trust, with power of sale, the following described property
   located in the COUNTY
                                 [Type of Recording Jurisdiction]
   CLARK
                  fName of Recording Jurisdiction]
   SEE EXHIBIT "A" ATTACHED HEfRETO AND MADE                                  A   PA RT   H E R E O F.




   which currently has the address of
                      5 2 5 0 S R A I N B O W B LV D U N I T 2 0 6 3 , L A S V E G A S
                                                                                                                  t




                                       [Street/City]
   Nevada 89118-0633 ("Property Address"):
             [Zip Code]

        TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
   appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also
   be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
   "Property." Borrower understands and agrees that MERS holds only legal title to the interests granted by
   Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for
   Lender and Lender's successors and assigns) has the right: to exercise any or all of those interests, including,
   but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
   including, but not limited to, releasing and canceling this Security Instrument.
         BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the
   right to grant and convey the Property and that the Property is unencumbered, except for encumbrances of
   record. Borrower warrants and will defend generally the title to the Property against all claims and demands,
   subject to any encumbrances of record.




   C!|-6A(NV) (0507) CHL (11/05) Page 4 of 16 Form 3029 1/01




                                                                                            EXHIBIT "MM"
                                                                                               Page 15 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                    Desc
                                     Exhibit MM Page 16 of 57




                                                                 DOC ID #: 00015918217503007
        THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
   covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
   property.

        UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
        1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower
   shall pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment
   charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to
   Section 3. Payments due under the Note and this Security Instrument shall be made in U.S. currency.
   However, if any check or other instrument received by Lender as payment under the Note or this Security
   Instrument is returned to Lender unpaid. Lender may require that any or all subsequent payments due under
   the Note and this Security Instrument be made in one or more of the following forms, as selected by Lender:
   (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided any
   such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or
   entity; or (d) Electronic Funds Transfer.
         Payments arc deemed received by Lender when received at the location designated in the Note or at such
   other location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender
   may return any payment or partial payment if the payment or partial payments are insufficient to bring the
   Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan current,
   without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial payments in
   the future, but Lender is not obligated to apply such payments at the time such payments are accepted. If each
   Periodic Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied
   funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current If
   Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or return
   them to Borrower. If not applied earlier, such funds will be applied to the outstanding principal balance under
   the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the future
   against Lender shall relieve Borrower from making payments due under the Note and this Security Instrument
   or performing the covenants and agreements secured by this Security Instrument.
        2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
   accepted and applied by Lender shall be applied in the following order of priority: (a) interest due under the
   Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments shall be applied to
   each Periodic Payment in the order in which it became due. Any remaining amounts shall be applied first to
   late charges, second to any other amounts due under this Security Instrument, and then to reduce the principal
   balance of the Note.
          If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
   sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and the
   late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received from
    Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in
   full. To the extent that any excess exists after the payment is applied to the full payment of one or more
   Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall be
   applied first to any prepayment charges and then as described in the Note.
        Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the
   Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.
        3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments arc due under
   the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a)
   taxes and assessments and other items which can attain priority over this Security Instrument as a lien or
   encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums




   CI|-6A(NV) (0507) CHL (11/05) Page 5 of 16                                                  Form 3029 1/01




                                                                                           EXHIBIT "MM"
                                                                                              Page 16 of 57
Case 19-08006-JMM              Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                     Desc
                                    Exhibit MM Page 17 of 57




                                                                DOC ID #: 00015918217503007
   any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or
   any sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
   accordance with the provisions of Section 10. These items are called "Escrow Items." At origination or at any
   time during the term of the Loan, Lender may require that Community Association Dues, Fees, and
   Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item.
   Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower shall
   pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any
   or all Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow
   Items at any time. Any such waiver may only be in writing. In the event of such waiver. Borrower shall pay
   directly, when and where payable, the amounts due for any Escrow Items for which payment of Funds has
   been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
   within such time period as Lender may require. Borrower's obligation to make such payments and to provide
   receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security
   Instrument, as the phrase "covenant and agreement" is use(f in Section 9. If Borrower is obligated to pay
   Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for an Escrow Item,
   Lender may exercise its rights under Section 9 and pay such amount and Borrower shall then be obligated
   under Section 9 to repay to Lender any such amount Lender may revoke the waiver as to any or all Escrow
   Items at any time by a notice given in accordance with Section IS and, upon such revocation. Borrower shall
   pay to Lender all Funds, and in such amounts, that are then required under this Section 3.
        Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the
   Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require
   under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and reasonable
   estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable Law.
        The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
   or entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home
   Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under
   RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow
   account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable
   Law permits Lender to make such a charge. Unless an agreement is made in writing or Applicable Law
   requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or eamings
   on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the Funds.
   Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.
         If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower
   for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined
   under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the
   amount necessary to make up the shortage in accordance with RESPA, but in no more than 12 monthly
   payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify
   Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the
   deficiency in accordance with RESPA, but in no more than 12 monthly payments.
         Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
   Borrower any Funds held by Lender.
        4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable
   to the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on
   the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these
   items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.
        Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
   Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to
   Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith by, or



   C!|-6A(NV) (0507) CHL (11/05)                   Page 6 of 16                                Form 3029 1/01




                                                                                           EXHIBIT "MM"
                                                                                              Page 17 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                      Desc
                                     Exhibit MM Page 18 of 57




                                                                  DOC ID #: 00015918217503007
   defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to prevent the
   enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded;
   or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this
   Security Instrument. If Lender determines that any part of the Property is subject to a lien which can attain
   priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days
   of the date on which that notice is given. Borrower shall satisfy the lien or take one or more of the actions set
   forth above in this Section 4.
         Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting
   service used by Lender in connection with this Loan.
         5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
   Property insured against loss by fire, hazards included within the term "extended coverage," and any other
   hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance. This
   insurance shall be maintained in the amounts (including deductible levels) and for the periods that Lender
   requires. What Lender requires pursuant to the preceding sentences can change during the term of the Loan.
   The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's right to
   disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may require Borrower
   to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination, certification
   and tracking services; or (b) a one-time charge for flood zone determination and certification services and
   subsequent charges each time remappings or similar changes occur which reasonably might affect such
   determination or certification. Borrower shall also be responsible for the payment of any fees imposed by the
   Federal Emergency Management Agency in connection with the review of any flood zone determination
   resulting from an objection by Borrower.
         If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
   coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular
   type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might not protect
    Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk, hazard or
    liability and might provide greater or lesser coverage than was previously in effect. Borrower acknowledges
    that the cost of the insurance coverage so obtained might significantly exceed the cost of insurance that
    Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall become additional
    debt of Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate from
    the date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower
    requesting payment.
        All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right
   to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee
   and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal certificates. If
   Lender requires. Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If
   Borrower obtains any form of insurance coverage, not otherwise required by Lender, for damage to, or
   destruction of, the Property, such policy shall include a standard mortgage clause and shall name Lender as
   mortgagee and/or as an additional loss payee.
         In the event of loss. Borrower shall give prompt notice to the insurance carrier and Lender. Lender may
   make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in
   writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall be
   applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
   Lender's security is not lessened. During such repair and restoration period. Lender shall have the right to hold
   such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the work has
   been completed to Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender
   may disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments
   as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be




   C^-6A(NV) (0507) CHL (11/05) Page 7 of 16                                                     Form 3029 1/01




                                                                                            EXHIBIT "MM"
                                                                                               Page 18 of 57
Case 19-08006-JMM              Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                       Desc
                                    Exhibit MM Page 19 of 57




                                                                  DOC ID #; 00015918217503007
   paid on such insurance proceeds. Lender shall not be required to pay Borrower any interest or earnings on
   such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out of
   the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is not
   economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the
   sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
   Such insurance proceeds shall be applied in the order provided for in Section 2.
         If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim
   and related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance
   carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will
   begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 or
   otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount
   not to exceed the amounts unpaid under the Note or this Security Instrument, and (b) any other of Borrower's
   rights (other than the right to any refund of uncamed premiums paid by Borrower) under all insurance policies
   covering the Property, insofar as such rights are applicable to the coverage of the Property. Lender may use
   the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this
   Security Instrument, whether or not then due.
         6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence
   within 60 days afler the execution of this Security Instrument and shall continue to occupy the Property as
   Borrower's principal residence for at least one year after the date of occupancy, unless Lender oAerwise
   agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist
   which are beyond Borrower's control.
        7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
   destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
   Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent
   the Property from deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to
   Section 5 that repair or restoration is not economically feasible. Borrower shall promptly repair the Property if
   damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in
   connection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or
   restoring the Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds
   for the repairs and restoration in a single payment or in a series of progress payments as the work is
   completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the Property,
   Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration.
        Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
   reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
   Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.
        8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process.
   Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or
   consent gave materially false, misleading, or inaccurate information or statements to Lender (or failed to
   provide Lender with material information) in connection with the Loan. Material representations include, but
   arc not limited to, representations concerning Borrower's occupancy of the Property as Borrower's principal
   residence.
         9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If (a)
   Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a
   legal proceeding that might significantly affect Lender's interest in the Property and/or rights under this
   Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
   enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
   regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is




   d|-6A(NV) (0507) CHL (11/05)                     Page 8 of 16                                 Form 3029 1/01




                                                                                            EXHIBIT "MM"
                                                                                               Page 19 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                       Desc
                                     Exhibit MM Page 20 of 57




                                                                  DOC ID #: 00015918217503007
   reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
   including protecting and/or assessing the value of the Property, and securing and/or repairing the Property.
   Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien which has priority
   over this Security Instrument; (b) appearing in court; and (c) paying reasonable attorneys' fees to protect its
   interest in the Property and/or rights under this Security Instrument, including its secured position in a
   bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to make
   repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
   other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may take
   action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It
   is agreed that Lender incurs no liability for not taking any or all actions authorized under this Section 9.
         Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured
   by this Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement
   and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment
        If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
   If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender
   agrees to the merger in writing.
         10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
   Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the
   Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
   previously provided such insurance and Borrower was required to make separately designated payments
   toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain coverage
   substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially equivalent to the
   cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected
   by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue
   to pay to Lender the amount of the separately designated payments that were due when the insurance coverage
   ceased to be in effect. Lender will accept, use and retain these payments as a non-reflindable loss reserve in
   lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan
   is ultimately paid in full, and Lender shall not be required to pay Borrower any interest or earnings on such
   loss reserve. Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the
   amount and for the period that Lender requires) provided by an insurer selected by Lender again becomes
   available, is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
   Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
   required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower
   shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss
   reserve, until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement
   between Borrower and Lender providing for such termination or until termination is required by Applicable
   Law. Nothing in this Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.
        Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may
   incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
        Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter
   into agreements with other parties that share or modify their risk, or reduce losses. These agreements are on
   terms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these
   agreements. These agreements may require the mortgage insurer to make payments using any source of funds
   that the mortgage insurer may have available (which may include funds obtained from Mortgage Insurance
   premiums).
        As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any
   other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive




   C^-6A(NV) (0507) CHL (11/05)                      Page 9 of 16                                Form 3029 1/01




                                                                                              EXHIBIT "MM"
                                                                                                 Page 20 of 57
Case 19-08006-JMM                Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                         Desc
                                      Exhibit MM Page 21 of 57




                                                                    DOC ID #; 00015918217503007
   from (or might be characterized as) a portion of Borrower's payments for Mortgage Insurance, in exchange for
   sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement provides that an
   afiiliate of Lender takes a share of the insurer's risk in exchange for a share of the premiums paid to the
   insurer, the arrangement is often termed "captive reinsurance." Further:
          (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage
   Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower will
   owe for Mortgage Insurance, and they will not entitle Borrower to any refund.
         (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
    Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
   include the right to receive certain disclosures, to request and obtain cancellation of the Mortgage
    Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive a refund of any
   Mortgage Insurance premiums that were unearned at the time of such cancellation or termination.
         11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
   assigned to and shall be paid to Lender.
         If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the
   Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During such
   repair and restoration period. Lender shall have the right to hold such Miscellaneous Proceeds until Lender has
   had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
   provided that such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in
   a single disbursement or in a series of progress payments as the work is completed. Unless an agreement is
   made in writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall
   not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. If the restoration or
   repair is not economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds shall
   be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any,
   paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.
          In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
    shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
    any, paid to Borrower.
          In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
   of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater than
   the amount of the sums secured by this Security Instrument immediately before the partial taking, destruction,
   or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security
    Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the following fraction:
   (a) the total amount of the sums secured immediately before the partial taking, destruction, or loss in value
   divided by (b) the fair market value of the Property immediately before the partial taking, destruction, or loss
   in value. Any balance shall be paid to Borrower.
          In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
   of the Property immediately before the partial taking, destruction, or loss in value is less than the amount of
   the sums secured immediately before the partial taking, destruction, or loss in value, unless Borrower and
   Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this
   Security Instrument whether or not the sums are then due.
        If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
   Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to
   respond to Lender within 30 days after the date the notice is given. Lender is authorized to collect and apply
   the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secured by this
   Security Instrument, whether or not then due. "Opposing Party" means the third party that owes Borrower
   Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous
   Proceeds.




   <8|-6A(NV) (0507) CHL (11/05) Page 10 of 16                                                     Form 3029 1/01




                                                                                               EXHIBIT "MM"
                                                                                                  Page 21 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                       Desc
                                     Exhibit MM Page 22 of 57




                                                                  DOC ID #: 00015918217503007
         Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
   Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's interest
   in the Property or rights under this Security Instrument Borrower can cure such a default and, if acceleration
   has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be dismissed with a
   ruling that, in Lender's judgment, precludes forfeiture of the Property or other material impairment of Lender's
   interest in the Property or rights under this Security Instrument, The proceeds of any award or claim for
   damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned and
   shall be paid to Lender.
        All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in
   the order provided for in Section 2.
         12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
   payment or modification of amortization of the sums secured by this Security Instrument granted by Lender to
   Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower or any
   Successors in Interest of Borrower. Lender shall not be required to commence proceedings against any
   Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify amortization of
   the sums secured by this Security Instrument by reason of any demand made by the original Borrower or any
   Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or remedy including,
   without limitation, Lender's acceptance of payments from third persons, entities or Successors in Interest of
   Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the exercise of any
   right or remedy.
         13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and
   agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who
   co-signs this Security Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security
   Instrument only to mortgage, grant and convey the co-signer's interest in the Property under the terms of this
   Security Instrument; (b) is not personally obligated to pay the sums secured by this Security Instrument; and
   (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or make any
   accommodations with regard to the terms of this Security Instrument or the Note without the co-signer's
   consent.

         Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
   obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's
   rights and benefits under this Security Instrument. Borrower shall not be released from Borrower's obligations
   and liability under this Security Instrument unless Lender agrees to such release in writing. The covenants and
   agreements of this Security Instrument shall bind (except as provided in Section 20) and benefit the successors
   and assigns of Lender.
         14. Loan Charges. Lender may charge Borrower fees for services performed in connection with
   Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
   Security Instrument, including, but not limited to, attorneys' fees, property inspection and valuation fees. In
   regard to any other fees, the absence of express authority in this Security Instrument to charge a specific fee to
   Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge fees that
   are expressly prohibited by this Security Instrument or by Applicable Law.
        If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
   that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
   permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge
   to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted limits will
   be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under the
   Note or by making a direct payment to Borrower. If a refund reduces principal, the reduction will be treated as
   a partial prepayment without any prepayment charge (whether or not a prepayment charge is provided for
   under the Note). Borrower's acceptance of any such refund made by direct payment to Borrower will
   constitute a wraiver of any right of action Borrower might have arising out of such overcharge.

   C^-6A(NV) (0507) CHL (11/05)                     Page 11 of 16                                Form 3029 1/01




                                                                                             EXHIBIT "MM"
                                                                                                Page 22 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                          Desc
                                     Exhibit MM Page 23 of 57




                                                                    DOC ID #: 00015918217503007
         15. Notices. Al! notices given by Bon-owcr or Lender in connection with this Security Instrument must
    be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have
   been given to Borrower when mailed by first class mail or when actually delivered to Borrower's notice
   address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
   Applicable Law expressly requires otherwise. The notice address shall be the Property Address unless
   Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
   Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of
   address, then Borrower shall only report a change of address through that specified procedure. There may be
   only one designated notice address under this Security Instrument at any one time. Any notice to Lender shall
   be given by delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has
   designated another address by notice to Borrower. Any notice in connection with this Security Instrument
   shall not be deemed to have been given to Lender until actually received by Lender. If any notice required by
   this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy
   the corresponding requirement under this Security Instrument.
        16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed
   by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
   contained in this Security Instrument are subject to any requirements and limitations of Applicable Law.
   Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might be silent, but
   such silence shall not be construed as a prohibition against agreement by contract. In the event that any
   provision or clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict shall
   not affect other provisions of this Security Instrument or the Note which can be given effect without the
   conflicting provision.
        As used in this Security Instrument: (a) words of the masculine gender shall mean and include
   corresponding neuter words or words of the feminine gender, (b) words in the singular shall mean and include
   the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to take any
   action.
         17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.
         18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
    "Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited to,
   those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
   agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.
        If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not
   a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written
   consent, Lender may require immediate payment in full of all sums secured by this Security Instrument.
   However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
        If Lender exercises this option. Lender shall give Borrower notice of acceleration. The notice shall
   provide a period of not less than 30 days from the date the notice is given in accordance with Section IS
   within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these
   sums prior to the expiration of this period. Lender may invoke any remedies permitted by this Security
   Instrument without further notice or demand on Borrower.
        19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions. Borrower
   shall have the right to have enforcement of this Security Instrument discontinued at any time prior to the
   earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this Security
   Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's right to
   reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those conditions are that Borrower:
   (a) pays Lender all sums which then would be due under this Security Instrument and the Note as if no
   acceleration had occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses
   incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorneys' fees,



   ^^A(NV) (0507) CHL (11/05)                       Page 12 of 16                                   Form 3029 1/01




                                                                                                EXHIBIT "MM"
                                                                                                   Page 23 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                       Desc
                                     Exhibit MM Page 24 of 57




                                                                  DOC ID #; 00015918217503007
   property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender's interest
   in the Property and rights under this Security Instrument; and (d) takes such action as Lender may reasonably
   require to assure that Lender's interest in the Property and rights under this Security Instrument, and
   Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged. Lender
   may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
   as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's
   check, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
   instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security
   Instrument and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
   However, this right to reinstate shall not apply in the case of acceleration under Section 18.
         20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the
   Note (together with this Security instrument) can be sold one or more times without prior notice to Borrower.
   A sale might result in a change in the entity (known as the "Loan Servicer") that collects Periodic Payments
   due under the Note and this Security instrument and performs other mortgage loan servicing obligations under
   the Note, this Security Instrument, and Applicable Law, There also might be one or more changes of the Loan
   Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be given
   written notice of the change which will state the name and address of the new Loan Servicer, the address to
   which payments should be made and any other information RESPA requires in connection with a notice of
   transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the
   purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer
   or be transferred to a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise
   provided by the Note purchaser.
         Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
   individual litigant or the member of a class) that arises from the other party's actions pursuant to this Security
   instrument or that alleges that the other party has breached any provision of, or any duty owed by reason of,
   this Security instrument, until such Borrower or Lender has notified the other party (with such notice given in
   compliance with the requirements of Section 15) of such alleged breach and afforded the other party hereto a
   reasonable period afler the giving of such notice to take corrective action. If Applicable Law provides a time
   period which must elapse before certain action can be taken, that time period will be deemed to be reasonable
   for purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant
   to Section 22 and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed to
   satisfy the notice and opportunity to take corrective action provisions of this Section 20.
         21. Hazardous Substances. As used in this Section 21; (a) "Hazardous Substances" are those substances
   defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following
   substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides,
   volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials; (b)
   "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that relate
   to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response action,
   remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental Condition"
   means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.
        Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
   Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor
   allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental Law, (b)
   which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous
   Substance, creates a condition that adversely affects the value of the Property. The preceding two sentences
   shall not apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances
   that are generally recognized to be appropriate to normal residential uses and to maintenance of the Property
   (including, but not limited to, hazardous substances in consumer products).


   C^-6A(NV) (0507) CHL (11/05) Page 13 of 16                                                    Form 3029 1/01




                                                                                             EXHIBIT "MM"
                                                                                                Page 24 of 57
Case 19-08006-JMM              Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                    Desc
                                    Exhibit MM Page 25 of 57




                                                                DOC ID #: 00015918217503007
         Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
   other action by any governmental or regulatory agency or private party involving the Property and any
   Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any Environmental
   Condition, including but not limited to, any spilling, leaking, discharge, release or threat of release of any
   Hazardous Substance, and (c) any condition caused by the presence, use or release of a Hazardous Substance
   which adversely affects the value of the Property. If Borrower learns, or is notified by any governmental or
   regulatory authority, or any private party, that any removal or other remediation of any Hazardous Substance
   affecting the Property is necessary. Borrower shall promptly take all necessary remedial actions in accordance
   with Environmental Law, Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

        NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
        22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
   Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
   acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
   the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date the
   notice is given to Borrower, by which the default most be cored; and (d) that failure to cure the default
   on or before the date specified in the notice may result in acceleration of the sums secured by this
   Security Instrument and sale of the Property. The notice shall further inform Borrower of the right to
   reinstate after acceleration and the right to bring a court action to assert the non-existence of a default
   or any other defense of Borrower to acceleration and sale. If the default is not cured on or before the
   date specified In the notice. Lender at its option, and without further demand, may invoke the power of
   sale, including the right to accelerate full payment of the Note, and any other remedies permitted by
   Applicable Law. Lender shall be entitled to collect all expenses incurred in pursuing the remedies
   provided in this Section 22, Including, but not limited to, reasonable attorneys' fees and costs of title
   evidence.
        If Lender invokes the power of sale, Lender shall execute or cause Trustee to execute written notice
   of the occurrence of an event of defanit and of Lender's election to cause the Property to be sold, and
   shall cause such notice to be recorded in each county in which any part of the Property is located.
   Lender shall mail copies of the notice as prescribed by Applicable Law to Borrower and to the persons
   prescribed by Applicable Law. Trustee shall give public notice of sale to the persons and in the manner
   prescribed by Applicable Law. After the time required by Applicable Law, Trustee, without demand on
   Borrower, shall sell the Property at public auction to the highest bidder at the time and place and under
   the terms designated in the notice of sale in one or more parcels and in any order Trustee determines.
   Trustee may postpone sale of all or any parcel of the Property by public announcement at the time and
   place of any previously scheduled sale. Lender or its designee may purchase the Property at any sale.
         Trustee shall deliver to the purchaser Trustee's deed conveying the Property without any covenant
   or warranty, expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence of the
   truth of the statements made therein. Trustee shall apply the proceeds of the sale in the following order:
   (a) to all expenses of the sale, including, but not limited to, reasonable Trustee's and attorneys' fees; (b)
   to all sums secured by this Security Instrument; and (c) any excess to the person or persons legally
   entitled to it
        23. Reconveyance. Upon payment of all sums secured by this Security Instrument, Lender shall request
   Trustee to reconvey the Property and shall surrender this Security Instrument and all notes evidencing debt
   secured by this Security Instrument to Trustee. Trustee shall reconvey the Property without warranty to the
   person or persons legally entitled to it. Such person or persons shall pay any recordation costs. Lender may
   charge such person or persons a fee for reconveying the Property, but only if the fee is paid to a third party
   (such as the Trustee) for services rendered and the charging of the fee is permitted under Applicable Law.
         24. Substitute Trustee. Lender at its option, may from time to time remove Trustee and appoint a
   successor trustee to any Trustee appointed hereunder. Without conveyance of the Property, the successor
   trustee shall succeed to all the title, power and duties conferred upon Trustee herein and by Applicable Law.
         25. Assumption Fee. If there is an assumption of this loan. Lender may charge an assumption fee of
   U.S.$        300.00


   C!|-6A(NV) (0507) CHL (11/05) Page 14 of 16                                                Form 3029 1/01




                                                                                          EXHIBIT "MM"
                                                                                             Page 25 of 57
Case 19-08006-JMM            Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                       Desc
                                  Exhibit MM Page 26 of 57




                                                        DOC ID #; 00015918217503007
       BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
   Security Instrument and in any Rider executed by Borrower and recorded with it.




                                                                                        t%JSeal)
                  D AV I D   O.   KINGSTON                                              -Borrower




                                                                                            (Seal)
                                                                                        -Borrower




                                                                                            (Seal)
                                                                                        -Borrower




                                                                                            (Seal)
                                                                                        -Borrower




   ^-6A(NV) (0507) CHL (11/05)               Page 15 of 16                       Form 3029 1/01




                                                                              EXHIBIT "MM"
                                                                                 Page 26 of 57
      Case 19-08006-JMM                     Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                        Desc
                                                 Exhibit MM Page 27 of 57




STATE OF NEVADA.



                                                    ON                          ^7.                        -7
                                                    before me, the undersigned, a Notary Public In and for said State, personally appeared
                                                              rr   a-   f   r

                                                    known to me (or proved to me on the bassi of saUstectory evd
                                                                                                               i ence) to be the person whose name
                      LV E L K O                    is subscrlb^o the within Instrument, as the Attorney-in-Fact of V
                    NOTARY PUBUC
                   STATE OF NEVADA
           Date Appointment Exp: 07-20^10           and acloiowledflda to that he subscribed the name of nr
               Cettilicate No: 98-4561-1            thereto as principal ^and h / S ovwi name as Attomev-in-Fact
                                                    WITNESS my hand and official seal,




                                                                                                        EXHIBIT "MM"
                                                                                                           Page 27 of 57
Case 19-08006-JMM           Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20      Desc
                                 Exhibit MM Page 28 of 57

            I




   L A S V E G A S , N V 8 9 11 8




   d|-6A(NV) (0507) CHL (11/05) Page 16 of 16                     Form 3029 1/01




                                                               EXHIBIT "MM"
                                                                  Page 28 of 57
Case 19-08006-JMM              Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                           Desc
                                    Exhibit MM Page 29 of 57



   Prepared by: CONNIE R. BROWN
                                              COUNTRYWIDE HOME LOANS, INC.


                                                    Branch #: 0000323
                                                    2 8 5 0 W . H O R I Z O N R I D G E P K W Y. # 1 0 0
                                                    HENDERSON, NV 89052-3901
                                                    Phone: (702)434-7644
   D AT E :              03/13/2007     Br     Fax       No.:        (702)434-7536
   CASE #:
   DOCID#:          00015918217503007
   B O R R O W E R : D AV I D 0 . K I N G S T O N
   P R O P E RT Y A D D R E S S : 5 2 5 0 S R A I N B O W B LV D U N I T 2 0 6 3
                               LAS    VEGAS,        NV   8 9 11 8 - 0 6 3 3

                                     LEGAL    DESCRIPTION         EXHIBIT     A




   FHAA/A/CONV
   • Legal Description Exhibit A
   1D955-NV (07/03)(d)




     2   3   9   9   1                                         1 5 9 1 8 2 1 7 5 0 0 0 0 0 1 0 0 6 A




                                                                                          EXHIBIT "MM"
                                                                                             Page 29 of 57
Case 19-08006-JMM                     Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                          Desc
                                           Exhibit MM Page 30 of 57


                                                                                                            314 S Franklin St / Second Floor

                  BSI Financial                                                                                                          PO Box 517
                                                                                                                           Ti t u s v i l l e PA 1 6 3 5 4
                  Services                                                                                                          888-738-5873

                                                                                                                             814-217-1366 Fax
                                                                                                                      w w w. b s i fi n a n c i a l . c o n n




June 7,2017
                                                                                                               Sent via First Class Mail

D AV I D O K I N G S TO N
4 7 7 S H O U P AV E S T E 2 0
IDAHO FALLS, ID 83402

                                                                                             New Account Number: 1461015125
                                                                                                  Old Account Number: 29015125



                                          NOTICE OF SERVICING TRANSFER

The servicing of your mortgage loan is being transferred to BSI Financial Services, ("BSI Financial"),
effective 6/1/2017. This means that after this date, a new Servicer will be collecting your mortgage loan
payments fi-om you. Nothing else about your mortgage loan will change.

Seterus, Inc., your prior servicer, was collecting your payments. Seterus, Inc., will not accept any
payments received by you after the day preceding 6/1/2017.

As your new servicer, BSI Financial will start accepting payments received Irom you on or after 6/1/2017.

BSI Financial will collect your payments going forward. As your new servicer, BSI Financial will start
accepting payments received from you on or 6/1/2017.

Send all payments due on or after 6/1/2017 to BSI Financial at this address:
                                                      BSI Financial Services
                                                      PO Box 679002
                                                      Dallas, TX 75267

If you have any questions for either your prior servicer, Seterus, Inc., or your new servicer BSI Financial,
about your mortgage loan or this transfer, please contact them using the information below:




Licensed as Servis One, inc. dba BSI Financial Services
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge
of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation
from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment
from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing,
whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                          EXHIBIT Page
                                                                                                                   "MM"1 of 8


                                                                                                             Page 30 of 57
Case 19-08006-JMM                     Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                        Desc
                                           Exhibit MM Page 31 of 57


                                                                                                              314 S Franklin St / Second Floor
                                                                                                                                          PO Box 517

                                                                                                                             Tltusville PA 16354
                  Services                                                                                                           888-738-5873
                                                                                                                              814-217-1366 Fax

                                                                                                                        w w w . b s i fi n a n c i a l . c o m




 Prior Servicer:                                                               New Servicer:

 Seterus, Inc.                                                                 BSI Financial Services
 Customer Care                                                                 Customer Care
 PO Box 1077                                                                   314 S Franklin St, I"''Floor
 Hartford, CT 06143                                                            Titusville, PA 16354
 866-570-5277                                                                  888-738-5873




Under Federal law, during the 60 day period beginning on the effective date of the transfer of the
loan, a loan payment received by your old servicer on or before its due date (including any grace
period allowed under the mortgage loan instruments) may not be treated by the new servicer as
late, and a late fee may not be imposed on you.

If you are currently having your payments automatically withdrawn from your checking or savings
account, they will stop that service on 5/31/2017. Please be sure to send a check to BSI Financial, for your
next payment. If you would like to continue having your payment automatically withdrawn, BSI will be
glad to set you up on our Automatic Withdrawal Program. Please call and ask for an ACH representative.
You will be receiving a monthly statement in the mail from BSI. The following payment options are
available to make your mortgage payment: regular mail, expedited or overnight mail such as UPS or
FedEx, ACH weekly, ACH bi-weeldy, ACH monthly. Pay by Web, Pay by Phone and Westem Union.

We look forward to servicing your loan. Please contact us at 888-738-5873 with any questions or concerns.

Sincerely,
Customer Care Department
BSI Financial Services
NMLS# 38078; #126672
* This is an attempt to collect a debt. Any information obtained will be used for that purpose.

 Important note about insurance: If you have mortgage life or disability insurance or any other type of optional
insurance, the transfer of servicing rights may not affect your insurance because we do not service mortgage life
or disability premiums. However, if you wish to retain optional insurance, we would suggest that you contact
your current optional product service provider.




 Licensed as Servis One, Inc. dba BSI Financial Services
 BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
 If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge
of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation
from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment
from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing,
 whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                           EXHIBIT Page
                                                                                                                    "MM"2 of 8


                                                                                                              Page 31 of 57
Case 19-08006-JMM                     Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                         Desc
                                           Exhibit MM Page 32 of 57


                                                                                                            314 S Franklin St / Second Floor
                                                                                                                                        PO Box 517
                  BSI Financial                                                                                            Ti t u s v i l l e PA 1 6 3 5 4
                  Services                                                                                                          888-738-5873

                                                                                                                             814-217-1366 Fax
                                                                                                                      w w w . b s i fi n a n c i a l . c o m




                      Qualified Written Request - Notice of Error or Information Request

Under the Real Estate Settlement Procedures Act, a qualified written request is a written correspondence
(other than notice on your payment coupon or other payment medium supplied by us) regarding the
servicing of your loan which identifies your name, account number, and the specific reasons for the request,
such as an error on your loan account or a request for information. Any qualified written request you wish
to submit must be sent to:




                                                          BSI Financial Services
                                                Attn: Qualified Written Requests
                                              PO Box 517, 314 S Franklin St, 2"" Floor
                                                           Titusville, PA 16354




Licensed as Setvis One, Inc. dba BSI Financial Services
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge
of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation
from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment
from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing,
whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                          EXHIBIT Page
                                                                                                                   "MM"3 of 8


                                                                                                             Page 32 of 57
Case 19-08006-JMM                      Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                         Desc
                                            Exhibit MM Page 33 of 57


                                                                                                             314 S Franklin St / Second Floor

                   BSI Financial                                                                                                         PO Box 517

                                                                                                                            Titusville PA 1G3S4
                   Services                                                                                                          888-738-5873
                                                                                                                              814-217-1366 Fax
                                                                                                                       w w w . b s i fi n a n c i a l . c o m




 June 7, 2017


 D AV I D   O   KINGSTON
 477 SHOUP AVE STE 20
 IDAHO FALLS, ID 83402

                                                                                              RE: Account Number: 1461015125

                                                                                   Property Address: 5250 S RAINBOW BLVD
                                                                                                      LAS VEGAS, NY 89118



Dear Borrower:


Welcome to BSI Financial Services ("BSI Financial"). The servicing of your loan with Seterus, Inc.,
been transferred to BSI Financial, and BSI Financial is servicing the loan on behalf of the current creditor U.S.
BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF BUNGALOW SERIES F TRUST, to
whom the debt is owed.


As of the date of this letter, your total unpaid principal balance is $84,914.35 due to U.S. BANK TRUST
NATIONAL ASSOCIATION, AS TRUSTEE OF BUNGALOW SERIES F TRUST. As of the date of this
letter, your escrow account balance is $-3,933.64. The total debt inclusive of all past due interest and fees, if
any, is $90,153.29 Because of interest, late charges, and other charges that may vary from day-to-day, the
amount due on the day you pay, may be greater; therefore, if you pay the amount shown above, an adjustment
may be necessary after we receive your check. We will inform you of any adjustments prior to depositing the
check.


For further information, please write to us at the address listed above or call us toll-free at 1-888-738-5873.
Monday - Friday 8:00 a.m. -11:00 p.m. (ET) and Saturday 8:00 a.m. - 12:00 p.m. (ET).

Unless you notify this office within thirty (30) days after receiving this notice, that you dispute the validity of
this debt, or any portion thereof, this office will assume this debt is valid. If you notify this office in writing
within thirty (30) days after receiving this notice, that you dispute the validity of this debt, or any portion
thereof, this office will obtain verification of the debt or obtain a copy of the judgment, and mail you a copy
of the judgment or verification. Upon your written request within the thirty (30) day period after receiving this
notice, for the name and address of the original creditor, this office will provide you with the name and address
of the original creditor, if different from the current creditor.




 Licensed as Servis One, Inc. dba BSI Financial Services
 BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
 If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge
 of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation
 from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment
 from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing,
 whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                           EXHIBIT Page
                                                                                                                    "MM"4 of 8


                                                                                                              Page 33 of 57
Case 19-08006-JMM                     Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                          Desc
                                           Exhibit MM Page 34 of 57


                                                                                                            314 S Franklin St / Second Floor
                  BSI Financial                                                                                                         PO Box 517

                                                                                                                           Titusvllle PA 16354
                  Services                                                                                                          888-738-5873
                                                                                                                             814-217-1366 Fax

                                                                                                                      w w w. b s i fi n a n c i a l . c o n n




A consumer has the right to request in writing that a debt collector or collection agency cease further
communication with the consumer. A written request to cease communication will not prohibit the debt
collector or collection agency from taking any other action authorized by law to collect the debt.

If you have any questions or concerns, please contact our office toll-free at 1-888-738-5873.

Sincerely,


BSI Financial Services
NMLS# 38078; #126672

This is an attempt to collect a debt. Any information obtained will be used for that purpose.




                                                                                                                     lfcSr_CR4!020.ta2(l20l}_CAUI2a20IS




Licensed as Servis One, Inc. dba BSI Financial Services
BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge
of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue coilection of that obiigation
from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment
from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy fiiing,
whatever rights we hold in the property that secures the obiigation remain unimpaired.

                                                                                                          EXHIBIT Page
                                                                                                                   "MM"5 of 8


                                                                                                             Page 34 of 57
Case 19-08006-JMM                                 Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                            Desc
                                                       Exhibit MM Page 35 of 57


                                                                                                                            314 S Franklin St / Second Floor

                         BSI Financial                                                                                                                 PO Box 517

                                                                                                                                          Ti t u s v i l l e PA 1 6 3 5 4
                         Services                                                                                                                  888-738-5873
                                                                                                                                            814-217-1366 Fax
                                                                                                                                     w w w . b s i fi n a n c i a l . c o m




BSI Financial Services
1425 Greenway Drive, Suite 400
Irving, TX 75038
(800) 327-7861
Fax: (972) 692-7083
NMLS # 38078
Office Hours: Men. - Thurs. 8:00 am to 8:00 pm (ET), Fri. 8:00 am to 5:00 pm (ET), Sat. 8:00 am
to 12:00 pm (ET).

Colorado Office Location: 13111 E. Briarwood Ave., Suite 340, Centennial, CO 80112 (303)
309-3839


Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA).

North Carolina Collection Agency Permit (# 105608).

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy
case or you have received a discharge of your personal liability for the obligation identified in this
letter, we may not and do not intend to pursue collection of that obligation from you personally. If
either of these circumstances apply, this notice is not and should not be construed to be a demand for
payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note
that despite any such bankruptcy filing, whatever rights we hold in the property that secures the
obligation remain unimpaired.

 Arkansas Residents
 BSI Financial is currently licensed in the state of Arkansas. Any complaints may be submitted to
 h t t p : / / w w w. s e c u r i t i e s . a r k a n s a s . g o v / o r t o l l - f r e e : 1 - 8 0 0 - 9 8 1 - 4 4 2 9
California Residents


The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection
Practices Act require that, except under unusual circumstances, collectors may not contact you
before 8 a.m. or after 9 p.m. They may not harass you by using threats of violence or arrest or by
using obscene language. Collectors may not use false or misleading statements or call you at work
if they know or have reason to know that you may not receive personal calls at work. For the most
part, collectors may not tell another person, other than your attomey or spouse, about your debt.
Collectors may contact another person to confirm your location or enforce a judgment. For more
information about debt collection activities, you may contact the Federal Trade Commission at 1-
 Licensed as Servis One, Inc. dba BSI Financial Services
 BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
 If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge
 of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation
 from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment
 from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing,
 whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                                            EXHIBIT "MM"
                                                                                                                                     Page 6 of 8


                                                                                                                               Page 35 of 57
Case 19-08006-JMM                      Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                         Desc
                                            Exhibit MM Page 36 of 57


                                                                                                             314 S Franklin St / Second Floor

                   BSI Financial                                                                                                         PO Box 517
                                                                                                                            Titusvllle PA 16354
                   Services                                                                                                         888-738-5873
                                                                                                                             814-217-1366 Fax
                                                                                                                       w w w . b s i fi n a n c i a l . c o m




877-FTC-HELP or wvvw.ftc.gov.
Colorado Residents

F O R I N F O R M AT I O N A B O U T T H E C O L O R A D O FA I R D E B T C O L L E C T I O N P R A C T I C E S
ACT, SEE WWW.COAG.GOV/CAR.

A consumer has the right to request in writing that a debt collector or collection agency cease
further communication with the consumer. A written request to cease communication will not
prohibit the debt collector or collection agency from taking any other action authorized by law to
collect the debt.


Maryland Residents
Per Maryland Code Commercial Law section 13-316(b)(5), BSI is required to inform you that a
servicer's violation of this section will result in a servicer being held liable under subsection (e) of
§ 13-316.

Massachusetts Residents


                                         N O T I C E O F I M P O RTA N T R I G H T S


You have the right to make a written or oral request that telephone calls regarding your debt not be
made to you at your place of employment. Any such oral request will be valid for only ten days
unless you provide written confirmation of the request postmarked or delivered within seven days
of such request. You may terminate this request by writing to the debt collector.

N e w Yo r k R e s i d e n t s


We are required by regulation of the New York State Department of Financial Services to notify you
of the following information. This information is NOT legal advice:

Debt collectors, in accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692
et seq., are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts,
including but not limited to:
(i) the use or threat of violence;
(ii) the use of obscene or profane language; and
(iii) repeated phone calls made with the intent to annoy, abuse, or harass.



 Licensed as Servis One, Inc. dba BSI Financial Sen/ices
 BSI Financial Services NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
 If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge
 of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation
 from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment
 from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing,
 whatever rights we hold in the property that secures the obligation remain unimpaired.

                                                                                                           EXHIBIT Page
                                                                                                                    "MM"7 of 8


                                                                                                              Page 36 of 57
Case 19-08006-JMM                      Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                                                   Desc
                                            Exhibit MM Page 37 of 57




                                             1 - 4 FA M I LY R I D E R
                                                   (Assignment of Rents)
    After Recording Return To:
    COUNTRYWIDE HOME LOANS, INC.
    MS      SV-79            DOCUMENT     PROCESSING
    P. O . B o x             10423
    Va n N u y s , C A 9 1 4 1 0 - 0 4 2 3
    PA R C E L I D # :
    1 6 3 - 2 6 - 2 1 4 - 1 2 7

    Prepared By:
    CONNIE              R.     BROWN




                                                        N AT 2 1 0 11 2 0 6                                        00015918217503007

                                                 [Escrow/Closing                                  #]       [Doc             ID        #]




    M U LT I S TAT E 1 • 4 FA M I LY R I D E R - F a n n i e M a e / F r e d d i e M a c U N I F O R M I N S T R U M E N T

                                                           Page 1 of 5
    ^2&-57R(0411)
     ^ . 5 7 R f 0 4 1 1 ^ C H L M 1 / 0 4 VCHL(11/04)(d)
                                            dt            ^ Initials:
                                        VMP Mortgage Solutions. Inc. (800)521-7291 Form 3170 1/01




    •   2   3   9   9   1
                                                                          1   5   9   1   8   2   1    7   5   0    0   0   0 0   1   0    5   7   R   *




                                                                                                                        EXHIBIT "MM"
                                                                                                                           Page 37 of 57
Case 19-08006-JMM            Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                 Desc
                                  Exhibit MM Page 38 of 57




                                                             DOC ID #; 00015918217503007
       T H I S 1 - 4 FA M I LY R I D E R I s m a d e t h i s T H I RT E E N T H d a y o f
    MARCH, 2007 , and is incorporated into and shall be deemed to amend and supplement
    the Mortgage, Deed of Trust, or Security Deed (the "Security Instrument") of the same date given
    by the undersigned (the "Borrower") to secure Borrower's Note to
    COUNTRYWIDE HOME LOANS, INC.


    (the "Lender") of the same date and covering the Property described in the Security Instrument and
    locstod stt
         5 2 5 0 S R A I N B O W B LV D U N I T 2 0 6 3 , L A S V E G A S , N V 8 9 11 8 - 0 6 3 3

                                              (Property Address]

        1-4 FAMILY COVENANTS. In addition to the covenants and agreements made In the
    Security Instrument, Borrower and Lender further covenant and agree as follows:

         A. ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In addition to
    the Property described in the Security instrument, the following items now or hereafter attached to
    the Property to the extent they are fixtures are added to the Property description, and shall also
    constitute the Property covered by the Security Instrument: building materials, appliances and
    goods of every nature whatsoever now or hereafter located In, on, or used, or Intended to be used
    in connection with the Property, including, but not limited to, those for the purposes of supplying or
    distributing heating, cooling, electricity, gas, water, air and light, fire prevention and extinguishing
    apparatus, security and access control apparatus, plumbing, bath tubs, water heaters, water
    closets, sinks, ranges, stoves, refrigerators, dishwashers, disposals, washers, dryers, awnings,
    storm windows, storm doors, screens, blinds, shades, curtains and curtain rods, attached mirrors,
    cabinets, paneling and attached floor coverings, ail of which, including replacements and additions
    thereto, shall be deemed to be and remain a part of the Property covered by the Security
    Instrument. All of the foregoing together with the Property described in the Security Instrument (or
    the leasehold estate If the Security Instrument is on a leasehold) are referred to In this 1-4 Family
    Rider and the Security Instrument as the "Property."

       B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or
    make a change in the use of the Property or its zoning classification, unless Lender has agreed in
    writing to the change. Borrower shall comply with ail laws, ordinances, regulations and
    requirements of any governmental body applicable to the Property.

          C. SUBORDINATE LIENS. Except as permitted by federal law. Borrower shall not allow any
    lien inferior to the Security Instrument to be perfected against the Property without Lender's prior
    written permission.

         D. RENT LOSS INSURANCE. Borrower shall maintain insurance against rent loss in addition
    to the other hazards for which insurance is required by Section 5.


                                                                                     Initials:
         57R (0411)        CHL (11/04)           Page 2 of 5                                Form 3170 1/01




                                                                                      EXHIBIT "MM"
                                                                                         Page 38 of 57
Case 19-08006-JMM                    Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                      Desc
                                          Exhibit MM Page 39 of 57




                                                                               DOC ID #: 00015918217503007
        E . " B O R R O W E R ' S R I G H T T O R E I N S TAT E " D E L E T E D . S e c t i o n 1 9 i s d e l e t e d .


        F. BORROWER'S OCCUPANCY. Unless Lender and Borrower otherwise agree in writing,
   Section 6 concerning Borrower's occupancy of the Property is deleted.

         G. ASSIGNMENT OF LEASES. Upon Lender's request after default, Borrower shall assign to
   Lender all leases of the Property and all security deposits made in connection with leases of the
   Property. Upon the assignment, Lender shall have the right to modify, extend or terminate the
   existing leases and to execute new leases, in Lender's sole discretion. As used in this paragraph G,
   the word "lease" shall mean "sublease" if the Security instrument Is on a leasehold.

        H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
   Borrower absolutely and unconditionally assigns and transfers to Lender all the rents and revenues
   ("Rents") of the Property, regardless of to whom the Rents of the Property are payable. Borrower
   authorizes Lender or Lender's agents to collect the Rents, and agrees that each tenant of the
   Property shall pay the Rents to Lender or Lender's agents. However, Borrower shall receive the
   Rents until: (i) Lender has given Borrower notice of default pursuant to Section 22 of the Security
   Instrument, and (ii) Lender has given notice to the tBnant(s) that the Rents are to be paid to Lender
   or Lender's agent. This assignment of Rents constitutes an absolute assignment and not an
   assignment for additional security only.
        If Lender gives notice of default to Borrower (i) all Rents received by Borrower shall be held by
   Borrower as trustee for the benefit of Lender only, to be applied to the sums secured by the Security
   Instrument; (ii) Lender shall be entitled to collect and receive all of the Rents of the Property;' (ill)
   Borrower agrees that each tenant of the Property shall pay all Rents due and unpaid to Lender or
   Lender's agents upon Lender's written demand to the tenant; (iv) unless applicable law provides
   othenvise, all Rents collected by Lender or Lender's agents shall be applied first to the costs of
   taking control of and managing the Property and collecting the Rents, including, but not limited to,
   attorney's fees, receiver's fees, premiums on receiver's bonds, repair and maintenance costs,
   insurance premiums, taxes, assessments and other charges on the Property, and then to the sums
   secured by the Security Instrument; (v) Lender, Lender's agents or any judicially appointed receiver
   shall be liable to account for only those Rents actually received; and (vi) Lender shall be entitled to
   have a receiver appointed to take possession of and manage the Property and collect the Rents and
   profits derived from the Property without any showing as to the inadequacy of the Property as
   security.
      if the Rents of the Property are not sufficient to cover the costs of taking control of and
   managing the Property and of collecting the Rents any funds expended by Lender for such purposes
   shall become Indebtedness of Borrower to Lender secured by the Security Instrument pursuant to
   Section 9.
        Borrower represents and warrants that Borrower has not executed any prior assignment of the
   Rents and has not performed, and will not perform, any act that would prevent Lender from
   exercising its rights under this paragraph.




                                                                                                            Initiais:_ )w A-i-'F'
   ^-57R(0411) CHL (11/04) Page 3 of 5 Form 31761/01




                                                                                                                EXHIBIT "MM"
                                                                                                                   Page 39 of 57
Case 19-08006-JMM            Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                              Desc
                                  Exhibit MM Page 40 of 57




                                                              DOC ID #: 00015918217503007
        Lender, or Lender's agents or a judicially appointed receiver, shall not be required to enter
   upon, take control of or maintain the Property before or after giving notice of default to Borrower.
   However. Lender, or Lender's agents or a Judicially appointed receiver, may do so at any time when
   a default occurs. Any application of Rents shall not cure or waive any default or Invalidate any other
   right or remedy of Lender. This assignment of Rents of the Property shall terminate when all the
   sums secured by the Security Instrument are paid in full.

        I. CROSS-DEFAULT PROVISION. Borrower's default or breach under any note or agreement
   in which Lender has an interest shall be a breach under the Security Instrument and Lender may
   invoke any of the remedies permitted by the Security Instrument.




                                                                                  Initials:.
        57R{0411) CHL (11/04)                   Page 4 of 5                              Form 3170 1701




                                                                                    EXHIBIT "MM"
                                                                                       Page 40 of 57
Case 19-08006-JMM           Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                    Desc
                                 Exhibit MM Page 41 of 57




                                                          DOC ID #: 00015918217503007
         BY SIGNING BELOW. Borrower accepts and agrees to the terms and covenants contained In
   this 1-4 Family Rider.



                 \ YiviMh tl),
                 D AV I D   0.   KJ   iGSTON Bodm/w
                                      0S>                     \>n
                                                                                        (Seal)
                                                                                     Borrower



                                                                                        (Seal)
                                                                                     Borrower



                                                                                        (Seal)
                                                                                    - Borrower




   d-5rR(0411)       CHL (11/04)            Page 5 of 5                        Form 3170 1/01




                                                                           EXHIBIT "MM"
                                                                              Page 41 of 57
Case 19-08006-JMM                        Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                    Desc
                                              Exhibit MM Page 42 of 57




                                                                                  DOC       ID   #:       00015918217503007


                                           CONDOMINIUM RIDER
               THIS CONDOMINIUM RIDER is made this THIRTEENTH day of
   MARCH, 2007 , and Is Incorporated Into and shall be deemed to amend and supplement the
   Mortgage, Deed of Trust, or Security Deed (the "Security Instrument") of the same date given by the
   undersigned (the "Borrower") to secure Borrower's Note to
   COUNTRYWIDE HOME LOANS, INC.


   (the "Lender") of the same date and covering the Property described In the Security Instrument and
   located at:
                   5 2 5 0 S R A I N B O W B LV D U N I T 2 0 6 3 , L A S V E G A S , N V 8 9 11 8 - 0 6 3 3

                                            [Property Address}
   The Property Includes a unit in, together with an undivided Interest In the common elements of, a
   condominium project known as:
                                              S PA N I S H   PA L M S   CONDOMINIUMS


                                      [Name of Condominium Project]
   (the "Condominium Project"). If the owners association or other entity which acts for the Condominium
   Project (the "Owners Association") holds title to property for the benefit or use of Its members or
   shareholders, the Property also Includes Borrower's interest In the Owners Association and the uses,
   proceeds and benefits of Borrower's interest.

       CONDOIVIINiUM COVENANTS. In addition to the covenants and agreements made in the
   Security Instrument, Borrower and Lender further covenant and agree as follows:
       A. Condominium Obligations. Borrower shall perform all of Borrower's obligations under the
   Condominium Project's Constituent Documents. The "Constituent Documents" are the: (I) Declaration
   or any other document which creates the Condominium Project; (ii) by-laws; (iii) code of regulations;
   and (Iv) other equivalent documents. Borrower shall promptly pay. when due, all dues and
   assessments imposed pursuant to the Constituent Documents.

   MULTISTATE CONDOMINIUM RIDER-Single Famlly-Fannle Mae/Freddie Mac UNIFORM
   INSTRUMENT
       _                        Page          1              of              3
   ®|-8R (0512) CHL (12/05)(d)
                                                    VMP Mortgage Solutions, Inc. Form 3140 1/01



       'illli                          Hill            ill              l]              I             1         I      '

   *       2   3    9   9   1   *
                                                                                 1 5 9 1 8 2 1 7 5 0 0 0 0 0 1 0 0 8 R *




                                                                                                            EXHIBIT "MM"
                                                                                                               Page 42 of 57
Case 19-08006-JMM              Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                             Desc
                                    Exhibit MM Page 43 of 57




                                                                DOC ID #: 00015918217503007
         B. Property Insurance. So long as the Owners Association maintains, with a generally accepted
   insurance carrier, a "master" or "bianket" policy on the Condominium Project which is satisfactory to
   Lender and which provides insurance coverage in the amounts (including deductible levels), for the
   periods, and against loss by fire, hazards included within the term "extended coverage," and any other
   hazards, including, but not limited to, earthquakes and floods, from which Lender requires insurance,
   then: (i) Lender waives the provision in Section 3 for the Periodic Payment to Lender of the yearly
   premium installments for property insurance on the Property; and (ii) Borrower's obligation under
   Section 5 to maintain property insurance coverage on the Property is deemed satisfied to the extent
   that the required coverage is provided by the Owners Association policy.
         What Lender requires as a condition of this waiver can change during the term of the loan.
         Borrower shall give Lender prompt notice of any lapse in required property insurance coverage
   provided by the master or blanket policy.
         In the event of a distribution of property insurance proceeds in lieu of restoration or repair
   following a loss to the Property, whether to the unit or to common elements, any proceeds payable to
   Borrower are hereby assigned and shall be paid to Lender for application to the sums secured by the
   Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
         C. Public Liability insurance. Borrower shall take such actions as may be reasonable to insure
   that the Owners Association maintains a public liability insurance policy acceptable in form, amount,
   and extent of coverage to Lender.
       D. Condemnation. The proceeds of any award or claim for damages, direct or consequential,
   payable to Borrower in connection with any condemnation or other taking of all or any part of the
   Property, whether of the unit or of the common elements, or for any conveyance in lieu of
   condemnation, are hereby assigned and shall be paid to Lender. Such proceeds shall be applied by
   Lender to the sums secured by the Security Instrument as provided in Section 11.
           E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender's
   prior written consent, either partition or subdivide the Property or consent to: (i) the abandonment or
   termination of the Condominium Project, except for abandonment or termination required by law in the
   case of substantial destruction by fire or other casualty or In the case of a taking by condemnation or
   eminent domain; (ii) any amendment to any provision of the Constituent Documents if the provision is
   for the express benefit of Lender; (iii) termination of professional management and assumption of
   self-management of the Owners Association; or (Iv) any action which would have the effect of
   rendering the public liability insurance coverage maintained by the Owners Association unacceptable
   t o L e n d e r.


        F. Remedies. If Borrower does not pay condominium dues and assessments when due, then
   Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall become
   additional debt of Borrower secured by the Security Instrument. Unless Borrower and Lender agree to
   other terms of payment, these amounts shall bear Interest from the date of disbursement at the Note
   rate and shall be payable, with interest, upon notice from Lender to Borrower requesting payment.




   ^•8R (0512) CHL (12/05)                        Page 2 of 3                            Form 3140 1/01




                                                                                   EXHIBIT "MM"
                                                                                      Page 43 of 57
Case 19-08006-JMM                             Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20              Desc
                                                   Exhibit MM Page 44 of 57




                                                                          DOC ID #: 00015918217503007
          6Y SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained In
   t h i s C o n d o m i n i u m R i d e r.




                                                                                                    (Seal)
                               D AV I D O . U C I N G S f O :                                    Borrower



                                                                                                    (Seal)
                                                                                                 Borrower



                                                                                                    (Seal)
                                                                                                - Borrower




                                                                                                    (Seal)
                                                                                                 Borrower




   d|-8R(0512) CHL (12/05)                                      Page 3 of 3                Form 3140 1/01




                                                                                        EXHIBIT "MM"
                                                                                           Page 44 of 57
Case 19-08006-JMM                            Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                              Desc
                                                  Exhibit MM Page 45 of 57




                                                                                                                LOAN      #:    159182175

                                    F I X E D / A D J U S TA B L E R AT E R I D E R
                               (LIBOR One-Year Index (As Published In The Wall Street Journal) - Rate Caps)


        THIS FIXED/ADJUSTABLE RATE RIDER is made this THIRTEENTH day of
    MARCH, 2007 , and is incorporated into and shall be deemed to amend and supplement the
    Mortgage, Deed of Trust, or Security Deed (the "Security Instrument") of the same date given by the
    undersigned ("Borrower") to secure Borrower's Fixed/Adjustable Rate Note (the "Note") to
    COUNTRYWIDE HOME LOANS, INC.

    ("Lender") of the same date and covering the property described in the Security Instrument and located at:
                                                5250       S     RAINBOW             B LV D     UNIT    2063
                                                      L A S V E G A S , N V 8 9 11 8 - 0 6 3 3
                                                                [Property Address)

              THE         NOTE      PROVIDES          FOR A CHANGE              IN   BORROWER'S         FIXED      INTEREST      R AT E
              TO      AN         A D J U S TA B L E   INTEREST            R AT E .    THE       NOTE    LIMITS         THE     AMOUNT
              B O R R O W E R ' S A D J U S TA B L E I N T E R E S T R AT E C A N C H A N G E AT A N Y O N E T I M E
              AND         THE      MAXIMUM        R AT E       BORROWER          MUST       P A Y.


              ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
    Instrument, Borrower and Lender further covenant and agree as follows;

    A.       A D J U S TA B L E        R AT E    AND       M O N T H LY     PAY M E N T       CHANGES
          T h e N o t e p r o v i d e s f o r a n i n i t i a l fi x e d i n t e r e s t r a t e o f 6 . 2 5 0 % . T h e N o t e a l s o
    provides for a change in the initial fixed rate to an adjustable interest rate, as follows;

    4.       A D J U S TA B L E       INTEREST          R AT E    AND       M O N T H LY      PAY M E N T       CHANGES

              (A) Change Dates
              The initial fixed interest rate I will pay will change to an adjustable interest rate on the first day of
    APRIL, 2014 > and the adjustable interest rate I will pay may change on that day every
    I2th month thereafter. The date on which my initial fixed interest rate changes to an adjustable interest rate,
    and each date on which my adjustable interest rate could change, is called a "Change Date."




    •FIXED/ARM Rider
    Interest First/Only LIBOR One-Year Index
    1E46a-US                        (10/05)(d)                 Page        1    of     5


    II                     i              11               1               !]               n               1           'iiii



         2    3   9   9    1                                                          1 5 9 1 8 2 1 7 5 0 0 0 0 0 1 E 4 6 0 *




                                                                                                                        EXHIBIT "MM"
                                                                                                                           Page 45 of 57
Case 19-08006-JMM              Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                      Desc
                                    Exhibit MM Page 46 of 57




                                                                              LOAN #: 159182175
         (B)The Index
         Beginning with the first Change Date, my adjustable interest rate will be based on an Index. The
    "Index" is the average of interbank offered rates for one-year U.S. dollar-denominated deposits in the
    London market ("LIBOR"), as published in The Wall Street JoumaL The most recent Index figure available
    as of the date 45 days before each Change Date is called the "Current Index."
         If the Index is no longer available, the Note Holder will choose a new index that is based upon
    comparable information. The Note Holder will give me notice of this choice.

         (C) Calculation of Changes
           Before each Change Date, the Note Holder will calculate my new interest rate by adding
    TWO & ONE-QUART percentage points ( 2.250 %) to the Current Index. The Note Holder
    will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%). Subject
    to the limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next
    Change Date.
         The Note Holder will then determine the amount of the monthly payment. For payment adjustments
    occurring before the First Principal and Interest Payment Due Date, the amount of my monthly payment will
    be sufficient to repay all accrued interest each month on the unpaid principal at the new interest rate. If I
    make a voluntary payment of principal before the First Principal and Interest Payment Due Date, my
    payment amount for subsequent payments will be reduced to the amount necessary to repay all accrued
    interest on the reduced principal balance at the current interest rate. For payment adjustments occurring on
    or after the First Principal and Interest Payment Due Date, the amount of my monthly payment will be
    sufficient to repay unpaid principal and interest that I am expected to owe in full on the Maturity Date at the
    current interest rate in substantially equal payments.

         (D) Limits on Interest Rate Changes
         The interest rate I am required to pay at the first Change Date will not be greater than 11.250 %
    or less than 2.250 %. Thereafter, my adjustable interest rate will never be increased or decreased
    on any single Change Date by more than two percentage points from the rate of interest I have been paying
    for the preceding 12 months. My interest rate will never be greater than 11.250 %.


         (E) Effiectlve Date of Changes
        My new interest rate will become effective on each Change Date. I will pay the amount of my new
    monthly payment beginning on the first monthly payment date after the Change Date until the amount of my
    monthly payment changes again.

         (F) Notice of Changes
         Before the effective date of any change in my interest rate and/or monthly payment, the Note Holder
    will deliver or mail to me a notice of any change. The notice will include information required by law to be
    given to me and also the title and telephone number of a person who will answer any question I may have
    regarding the notice.

    B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
         I. Until my initial fixed interest rate changes to an adjustable interest rate under the terms stated in
    Section A above, Uniform Covenant 18 of the Security Instrument shall read as follows:

    • FIXED/ARM Rider
    Interest First/Only LIBOR One-Year Index
    1E460-US           (10/05)     Page      2           of     5




                                                                                            EXHIBIT "MM"
                                                                                               Page 46 of 57
Case 19-08006-JMM               Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                    Desc
                                     Exhibit MM Page 47 of 57




                                                                                 LOAN #: 159182175
                  Transfer of (he Property or a Beneficial Interest in Borrower. As used in this Section
          18, "interest in the Property" means any legal or beneficial interest in the Property, including,
          but not limited to, those beneficial interests transferred in a bond for deed, contract for deed,
          installment sales contract or escrow agreement, the intent of which is the transfer of title by
          Borrower at a future date to a purchaser.

               If all or any part of the Property or any Interest in the Property is sold or transferred (or if
          Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
          without Lender's prior written consent. Lender may require immediate payment in full of all
          sums secured by this Security Instrument However, this option shall not be exercised by Lender
          if such exercise is prohibited by Applicable Law.

                  If Lender exercises this option. Lender shall give Borrower notice of acceleration. The
          notice shall provide a period of not less than 30 days from the date the notice is given in
          accordance with Section 15 within which Borrower must pay all sums secured by this Security
          Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender
          may invoke any remedies permitted by this Security Instrument without further notice or
          demand on Borrower.


          2. When my initial fixed interest rate changes to an adjustable interest rate under the terms stated in
     Section A above, Uniform Covenant 18 of the Security Instrument described in Section B.l above shall
     then cease to be in effect, and the provisions of Uniform Covenant 18 of the Security Instrument shall be
     amended to read as follows:


                  Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section
          18, "Interest in the Property" means any legal or beneficial interest in the Property, including,
          but not limited to, those beneficial interests transferred in a bond for deed, contract for deed,
          installment sales contract or escrow agreement, the intent of which is the transfer of title by
          Borrower at a future date to a purchaser.

                  If all or any part of the Property or any Interest in the Property is sold or transferred (or if
          Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
          without Lender's prior written consent. Lender may require immediate payment in full of all
          sums secured by this Security Instrument. However, this option shall not be exercised by Lender
          if such exercise is prohibited by Applicable Law. Lender also shall not exercise this option if:
          (a) Borrower causes to be submitted to Lender information required by Lender to evaluate the
          intended transferee as if a new loan were being made to the transferee; and (b) Lender
          reasonably determines that Lender's security will not be impaired by the loan assumption and
          that the risk of a breach of any covenant or agreement in this Security Instrument is acceptable
          t o L e n d e r.




    • FIXED/ARM Rider
    Interest First/Only LIBOR One-Year Index
    1E460-US (10/05)                                    Page 3 of 5




                                                                                               EXHIBIT "MM"
                                                                                                  Page 47 of 57
Case 19-08006-JMM            Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                             Desc
                                  Exhibit MM Page 48 of 57




                                                                              LOAN #; 159182175
             To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a
        condition to Lender's consent to the loan assumption. Lender also may require the transferee to
        sign an assumption agreement that is acceptable to Lender and that obligates the transferee to
        keep all the promises and agreements made in the Note and in this Security Instrument.
        Borrower will continue to be obligated under the Note and this Security Instrument unless
        Lender releases Borrower in writing.

             If Lender exercises the option to require immediate payment in full, Lender shall give
        Borrower notice of acceleration. The notice shall provide a period of not less than 30 days from
        the date the notice is given in accordance with Section 15 within which Borrower must pay all
        sums secured by this Security Instrument If Borrower fails to pay these sums prior to the
        expiration of this period. Lender may invoke any remedies permitted by this Security Instrument
        without further notice or demand on Borrower.




    • FIXED/ARM Rider
    Interest First/Only LIBOR One-Year Index
    1E460-US           (10/05)     Page      4          of    5




                                                                                         EXHIBIT "MM"
                                                                                            Page 48 of 57
Case 19-08006-JMM            Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                         Desc
                                  Exhibit MM Page 49 of 57




                                                                       LOAN #: 159182175
          BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
     Fixed/Adjustable Rate Rider.



                 D AV I D   0.   KINGSTON


                                           A S
                                                                                              (Seal)
                                                                                          -Borrower




                                                                                              (Seal)
                                                                                          -Borrower




                                                                                              (Sea!)
                                                                                          -Borrower




    • FIXED/ARM Rider
    Interest First/Only LIBOR One-Year Index
    1E460-US (10/05) Page 5                       of    5




                                                                                EXHIBIT "MM"
                                                                                   Page 49 of 57
Case 19-08006-JMM             Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20    Desc
                                   Exhibit MM Page 50 of 57




                                          EXHIBIT "A"




           PARCEL I;

           UNIT TWO THOUSAND SDCTY THREE (2063) IN BUILDING THIRTEEN (13), OF SPANISH
           PALMS CONDOMINIUMS, A CONDOMINIUM DEVELOPMENT, AS SHOWN BY MAP
           THEREOF ON RLE IN BOOK 128 OF PLATS, PAGE 39, IN THE OFRCE OF THE COUNTY
           RECORDER OF CLARK COUNTY, NEVADA.

           PA R C E L H :


           AN UNDIVIDED 1/372 INTEREST AS TENANT IN COMMON IN AND TO THE COMMON
           ELEMENTS OF SPANISH PALMS CONDOMINIUMS AS SET FORTH IN THE DECLARATION
           OF COVENANTS, CONDITIONS, AND RESTRICTIONS FOR SPANISH PALMS
           CONDOMINIUMS RECORDED DECEMBER 28, 2005 IN BOOK 20051228 AS INST. NO.
           02679, IN THE OFRCE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

           PA R C E L H I :


          THE EXaUSIVE RIGHT TO USE ASSIGNED QMITED COMMON ELEMENTS
          APPURTENANT TO THE UNIT AS SET FORTH IN THAT CERTAIN DECLARATION OF
          COVENANTS, CONDITIONS AND RESTRICTIONS FOR SP/VNISH PALMS CONDOMINIUMS
           RECORDED DECEMBER 28, 2005 IN BOOK 20051228 AS INST. NO 02679, IN THE
           OFRCE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

           PA R C E L I V:


          A NON-EXaUSIVE EASEMENT FOR INGRESS AND EGRESS, IN TO, OVER, AND ACROSS
          THE COMMON ELEMENTS AREAS, ASSOCIATION PROPERTY AND PRIVATE
          STREETS/DRIVES AS SET FORTH IN THE DECLARATION OF COVENANTS, CONDITIONS
          AND RESTRICTIONS FOR SPANISH PALMS CONDOMINIUMS RECORDED DECEMBER 8,
          2005, IN BOOK 20051228, AS INST. NO. 02679, IN THE OFRCE OF THE COUNTY
           RECORDER OF CLARK COUNTY, NEVADA.




                                                                 EXHIBIT "MM"
                                                                    Page 50 of 57
           Case 19-08006-JMM           Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                         Desc
                                            Exhibit MM Page 51 of 57

           Case 11-40128-JDP Doc 159 Filed 08/12/11 Entered 08/12/1109:15:23 Desc Main
                                     Document Page 5 of 9



              ROBERT J. MAYNES, ISB No. 6905
              Attorney at Law
               P.O. Box 3005
               Idaho Falls, ID 83405
               Telephone: (208) 552-6442
               Facsimile: (208) 522-1334
              Email: mayneslaw@hotmail.com

              Attorney for Debtor

                                I N T H E U N I T E D S TAT E S B A N K R U P T C Y C O U R T


                                           FOR THE DISTRICT OF IDAHO


               In       Re:        Case          No.         11 - 4 0 1 2 8        JDP

              D AV I D    O.    KINGSTON,              Chapter          11

              Debtor.

                        STIPULATION BETWEEN DAVID O. KINGSTON AND BANK OF
                        AMERICA, NA FOR: (1) PLAN TREATMENT; (2) USE OF CASH
                        COLLATERAL/REIMBURSEMENT OF § 506(c) EXPENSES; AND
                        (3) SURRENDER OF 1031S. AND 2051S. ISLAND GREEN DRIVE,
                                             COEUR D'ALENE, IDAHO

                      COMES NOW DAVID 0. KINGSTON, the Debtor-in-possession ("Kingston'*),

              by and through his attorney of record, Robert J. Maynes, Esq., and BANK OF

              AMERICA, NA ("BOA"), by and through its attomey of record. Lance E. Olsen, Esq. of

              Routh Crabtree Olsen, P.S. and hereby enter into the following Stipulation for (1) Plan

               Treatment; (2) Use of Cash Collateral/Reimbursement of § 506(c) Expenses; and (3)

               Surrender of 1031S. and 2051 S. Island Green Drive, Coeur d'Alene, ID as follows:

                                                       R E C I TA L S


                      WHEREAS the above captioned bankruptcy estate currently asserts an interest in

               a number of pieces of real property commonly described as Spanish Palms

               Condominiums, Las Vegas, NV, Units 1034,1061, 1062, 1063,1064,2034,2061, 2062,

               2063, &. 2064 ("SP Unit") (10 Units total-collectively the SP Units are referred to herein

                                                                                                 EXHIBIT   "A"




                                                                                                EXHIBIT "MM"
20150521                                                                                           Page 51 of 57
Case 19-08006-JMM                   Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                                     Desc
                                         Exhibit MM Page 52 of 57

 C a s e 11 - 4 0 1 2 8 - J D P D o c 1 5 9 F i l e d 0 8 / 1 2 / 11 E n t e r e d 0 8 / 1 2 / 11 0 9 : 1 5 : 2 3   Desc Main
                                                 Document Page 6 of 9


       as the "LV Properties") and 1031 S. and 2051 S. Island Green Drive, Coeur d*Alene, ED

       (the "CDA Properties");

                 WHEREAS Bank of America ("BOA") has jBled Proofs of Claim asserting a

       secured claim ("Claim/Lien") against the LV and CDA Properties constituting Claim

       Nos. 6, 8,14,16,17,19,20,21,23,30 and 31;

                 THEREFORE, THE DEBTOR AND BOA HEREBY AGREE THAT FOR

       ADEQUATE PROTECTION AND PLAN TREATMENT OF BOA's CLAIMS/LBENS,

       SUCH CLAIMS/LIENS AS TO THE LV AND CDA PROPERTIES WILL BE PAID

       AS FOLLOWS:


                 1. For all purposes, including, but not limited to plan confirmation, the

       current fair market value of the LV Properties is stipulated to be the "Cram Down

       Amount" as listed below:


                        LV P r o p e r t i e s                           Cram Down Amt:

                         Spanish Palms (SP) Unit 1034                              76,000.00
                         SP Unit 1061                                              76,000.00
                         SP Unit 1062                                              95,000.00
                         SP Unit 1063                                              95,000.00
                         SP Unit 1064                                              76,000.00
                         SP Unit 2034                                              76,000.00
                         SP Unit 2061                                              76,000.00
                         SP Unit 2062                                              95,000.00
                         SP Unit 2063                                              95,000.00
                         SP Unit 2064                                              76,000.00

                 2. Commencing within fifteen (15) days after entry of an Order approving

       this Stipulation and continuing monthly thereafter, the Debtor shall, as adequate

       protection and plan treatment, pay monthly payments from the rents associated with the

       LV Properties as follows:

        STIPULATION BETWEEN DAVID O. KINGSTON AND BANK OF AMERICA, NA FOR: (1) PLAN
       TREATMENT; (2) USE OF CASH COLLATERAL/REIMBURSEMENT OF § 506(c) EXPENSES; AND
          (3) SURRENDER OF 1031 S. AND 2051 S. ISLAND GREEN DRIVE, COEURD'ALENE, IDAHO
                                                                 2


                                                                                                    EXHIBIT "MM"
                                                                                                       Page 52 of 57
Case 19-08006-JMM            Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                      Desc
                                  Exhibit MM Page 53 of 57

 Case 11-40128-JDP Doc 159 Filed 08/12/11 Entered 08/12/1109:15:23 Desc Main
                          Ddcumerit Page 7 of 9



                  LV P r o p e r t i e s              Payment on Secured Claim
                  SP Unit 1034                                   362.84

                  SP Unit 1061                                   362.84

                  SP Unit 1062                                   452.54

                  SP Unit 1063                                   452.54

                  SP Unit 1064                                   362.84

                  SP Unit 2034                                   362.84

                  SP Unit 2061                                   362.84

                  SP Unit 2062                                   452.54

                  SP Unit 2063?/                                 452.54

                  SP Unit 2064                                   362.84


           3. Simple interest shall accrue on the Cram Down Amounts, noted above and

    shall be included in the respective liens for the Properties (with no cross collateralization

    of the secured claims on the respective properties) from the date of Court approval of this

    Stipulation on a jSxed rate of 4.0% a.p.r., with no prepayment penalty.

           4. The Cram Down Amounts shall be amortized on a thirty-year (30-year)

    term commencing on the date of Court approval of this Stipulation.

           5. Payments shall be applied first towards accrued interest, then to the

    remaining principal on the Cram Down Amounts.

           6. Pursuant to the terms of this Stipulation, and provided the Debtor is

    current with the monthly payment obligation required pursuant to Paragraph 2 above

    (approximately $9,000.00 for the Cram Amounts referenced above, including interest and

    principal), the Debtor is authorized to pay from the rents associated with the Properties
    all expenses associated with the Properties, including, but not limited to HOA fees,

    utilities, landscaping, maintenance, real property taxes, insurance, management fees,

    leasing bonus andTease renewal fees, case administration costs, etc.



     STIPULATION BETWEEN DAVID O. KINGSTON AND BANK OF AMERICA, NA FOR: (1) PLAN
    TREATMENT; (2) USE OF CASH COLLATERAL/REIMBURSEMENT OF § 506(c) EXPENSES; AND
      (3) SURRENDER OF 1031 S. AND 2051 S. ISLAND GREEN DRIVE, COEURD'ALENE, IDAHO
                                                  3

                                                                              EXHIBIT "MM"
                                                                                 Page 53 of 57
Case 19-08006-JMM         Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                      Desc
                               Exhibit MM Page 54 of 57

 Case 11-40128-JDP Doc 159 Filed 08/12/11 Entered 08/12/1109:15:23                     Desc Main
                                    Document Page 8 of 9


           7. The parties to this Stipulation hereby aclmowledge that since the fUing of

    the petition the Debtor has expended $5,011.00 out-of-pocket (as of July 15,2011), with

    approximately $36,088.57 incurred but not paid, accruing on a monthly basis thereafter
    for the benefit of the LV Properties, respectively, for HOA Fees, utilities, landscaping,

    maintenance, insurance, management fees, debt service, etc. and as a result gross rents

    have been held and are accruing in a se^egated DIP account. Pursuant to this Stipulation
    and under 11 USC § 506(o), such funds in the amount of approximately $41,099.57

    ($5,011.00 plus $36,088.57) (the "Reimbursement Amount") may be witlidrawn from the

    segregated DP account and the same shall not constitute cash collateral and shall be

    placed into the Debtor's DP operating account for the benefit of the Debtor and tliis
    estate. To the extent any of these items are in arrears for post-petition amounts, the

    Debtor can use proceeds from the segregated rents to bring the same current.

           8. SURRENDER OF CDA PROPBRTIES(2): Upon Court approval of this

    Stipulation, the CDA Properties shall be deemed surrendered by the Debtor to BOA and

    the automatic stay with respective to these two properties shall be lifted to allow BOA to

    take possession of these t\yo properties pursuant to state law.

           9. The Debtor hereby agrees to incorporate the terms of this Stipulation in

    any proposed Plan of Reorganization submitted by the Debtor for confirmation and BOA
    is willing to consent to such a Plan of Reorganization under the terms and conditions

    stated herein. The Parties specifically agree that all terms and conditions of this

     Stipulation shall become an integral part of and shall be incorporated into any Plan of

    Reorganization proposed by the Debtor.




     STIPULATION BETWEEN DAVID 0. KINGSTON AND BANK OF AMERICA, NA FOR: (I) PLAN
     TREATMENT; (2) USE OF CASH COLLATERAL/REIMBURSEMENT OF § 506(c) EXPENSES; AND
       (3) SURRENDER OF 1031 S. AND 2051 S. ISLAND GREEN DRIVE, COEUR D'ALENE, IDAHO
                                                  4

                                                                           EXHIBIT "MM"
                                                                              Page 54 of 57
Case 19-08006-JMM          Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20                          Desc
                                Exhibit MM Page 55 of 57

 Case 11-40128-JDP Doc 159 Filed 08/12/11 Entered 08/12/11
                           Document Page 9 of 9




                10. Retained Jurisdiction: The Bankruptcy Court shall have and retain

        jurisdiction over the pardes, the subject matter of this Stipulation, any order approving
        the same and for the purposes of resolving any dispute relating to the rights and duties of

        the Parties specified hereunder.

                11. The Parties further acknowledge and agree that this Stipulation is

        expressly contingent upon Court approval. The Debtor shall be responsible for seeking
        Court approval of this Stipulation in a timely fashion. In the event the Court refuses to

        approve this Stipulation, the terms of this Stipulation shall not be binding upon the
        Parties and shall be of no further force and effect.

                                       D AT E D : A u g u s t 2 0 11

                                       ROUTH CRABTREE OLSEN, P.S.




                                      ROB
                                      Debtor




        STIPULATION BETWEEN DAVID 0. KINGSTON AND BANK OF AMERICA, NA FOR: (1) PLAN
       TREATMENT; (2) USE OF CASH COLLATERAL/REIMBURSEMENT OF § 506(c) EXPENSES; AND
         (3) SURRENDER OF 1031 S. AND 2051 S. ISLAND GREEN DRIVE, COEUR D'ALENE, IDAHO
                                                     5




                                                                                 EXHIBIT "MM"
                                                                                    Page 55 of 57
        01/17/18


        D AV I D     0       KINGSTON                                                                                                                                       Account           Number        14       61015125


        All    SHOUP          AV E      STE        20


        IDAHO            FALLS                              ID        83402


        C o l l a t e r a l


        Original Balance                                       1 6 2 5 0 0 . 0 0                               P&I Payment                                           4 5 2 . 5 4                        Next                Due              Date              11 / 0 1 / 1 7

        Current               Balance                             8 3 5 3 4 . 4 0                              Escrow       Payment                                      0 . 0 0                        Last             Payment              Date          12/08/17
        Escrow               Balance                              - 4 4 2 7 . 7 0                              Opt    Ins    Payment                                     0 . 0 0                        Current             Interest                Rate          4.00000

                                                                             0 . 0 0                           Buydown                                                   0 . 0 0
                                                                                                                                                                                                                                                                                                                          Case 19-08006-JMM




        Unapplied Balance
        Fee         Balance                                               - 7 5 . 0 0                          To t a l P a y m e n t                                4 5 2 . 5 4



                                                                                                                                                                                   8 4 9 1 4 . 3 5                 Ending statement balance                                        8 3 5 3 4 . 4 0
        History from 06/01/17 through 01/17/18 Beginning statement balance


                               E f f e c t i v e        Paid         To                      T r a n s a c t i o n                       T o t a l
              Posting
               D a t e              D a t e                D a t e                                                                      A m o u n t                                                    I n t e r e s t        E s c r o w           I n s u r a n c e      o t h e r
                                                                                             Description                                                                   Principal
           06/06/17              0 6 / 0 6 / 1 7        02/01/17            U N C O L L L AT E C H A R G E                                                0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0           5 . 3 6

           06/06/17              06/06/17               02/01/17            ADMIN           ADJUSTMENT                                                    0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           0 6 / 0 6 / 1 7       0 6 / 0 6 / 1 7        02/01/17            ADMIN           ADJUSTMENT                                                    0 . 0 0                           0 . 0 0               0 . 0 0         - 3 9 3 3 . 6 4               0 . 0 0

           0 6 / 0 6 / 1 7       0 6 / 0 6 / 1 7        0 2 / 0 1 / 1 7     FEE         BILLED                                                            0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           06/13/17              0 6 / 1 3 / 1 7        0 2 / 0 1 / 1 7     MISC         RECEIPT                                                      2 4 7 . 9 5                            0 . 0 0              0 . 0 0                0 . 0 0                0 . 0 0

           06/29/17              0 6 / 0 6 / 1 7        0 2 / 0 1 / 1 7     MISC     RECEIPT                                                          453    .54                            0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           07/10/17              06/06/17               03/01/17            P A Y M E N T                                                             4 5 3 . 5 4                        1 7 0 . 4 9          2 8 3 . 0 5                0 . 0 0                0 . 0 0

           07/10/17              07/10/17               03/01/17            U N C O L L L AT E C H A R G E                                                0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           07/10/17              07/10/17               03/01/17            ADMIN           ADJUSTMENT                                                    0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           07/10/17              06/13/17               03/01/17            MISC     RECEIPT                                                          2 4 7 . 9 5                           0 . 0 0               0 . 0 0                o   o O                0 . 0 0
                                                                                                                                                                                                                                                                                                      Exhibit MM Page 56 of 57




           0 7 / 1 0 / 1 7       0 7 / 1 0 / 1 7        0 3 / 0 1 / 1 7     MISC         RECEIPT                                                     - 7 0 1 . 4 9                           0 . 0 0              0 . 0 0                0 . 0 0                0 . 0 0

           0 7 / 11 / 1 7        0 7 / 11 / 1 7         04/01/17            P A Y M E N T                                                             4 5 3 . 5 4                        1 7 1 . 0 6          2 8 2 . 4 8                0 . 0 0                0 . 0 0

           0 7 / 11 / 1 7        0 7 / 11 / 1 7         04/01/17            U N C O L L L AT E C H A R G E                                                0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           0 7 / 11 / 1 7        0 7 / 11 / 1 7         04/01/17            ADMIN           ADJUSTMENT                                                    0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           07/27/17              07/27/17               0 4 / 0 1 / 1 7     ESCROW DISBURSEMENT                                                      - 2 4 7 . 9 3                          0 . 0 0               0 . 0 0           - 2 4 7 . 9 3               0 . 0 0

           0 8 / 0 7 / 1 7       0 8 / 0 7 / 1 7        0 5 / 0 1 / 1 7     P A Y M E N T                                                             4 5 3 . 5 4                        1 7 1 . 6 3          2 8 1 . 9 1                0 . 0 0                0 . 0 0

           08/07/17              08/07/17               05/01/17            U N C O L L L AT E C H A R G E                                                0 . 0 0                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0

           08/07/17              08/07/17               05/01/17            MISC     RECEIPT                                                            4 5 . 3 4                           0 . 0 0               0 . 0 0                0 . 0 0                0 . 0 0
                                                                                                                                                                                                                                                                                                 Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20
                                                                                                                                                                                                                                                                                                                          Desc




   Page 56 of 57
EXHIBIT "MM"
        01/17/18                                                                                                                                       Account         Number                 1461015125


        D AV I D        O    KINGSTON




            Posting          E f f e c t i v e   Paid         To                        T r a n s a c t i o n            T o t a l

              D a t e            D a t e            D a t e                                                             A m o u n t                  Principal                 I n t e r e s t         E s c r o w         I n s u r z m c e         o t h e r
                                                                                        Description
           08/07/17           0 8 / 0 7 / 1 7    05/01/17          MISC      RECEIPT                                                    3 4 . 7 2                0 . 0 0                  o      o o            0 . 0 0                0 . 0 0   1     3 4 . 7 2 |N
           08/17/17           08/17/17           05/01/17          ADMIN             ADJUSTMENT                                           0 . 0 0                0 . 0 0                  0 . 0 0               0 . 0 0                0 . 0 0              o    oo

           09/06/17           09/04/17           06/01/17          P A Y M E N T                                                       4 5 3 . 5 4           1 7 2 . 2 0               2 8 1 . 3 4              o    Oo                0 . 0 0              o    o o

           09/06/17           09/04/17           06/01/17          MISC      RECEIPT                                                    8 0 . 0 6                0 . 0 0                  0 . 0 0               o    o O               o   o o   1     8 0 . 0 6 |N
           09/20/17           09/20/17           06/01/17          ESCROW DISBURSEMENT                                               - 2 4 6 . 1 3               0 . 0 0                  0 . 0 0         - 2 4 6 . 1 3                0 . 0 0              o    o o

           10/10/17           10/06/17           07/01/17          P A Y M E N T                                                       4 5 3 . 5 4           1 7 2 . 7 8               2 8 0 . 7 6              0 . 0 0                0 . 0 0              O    Oo

           10/10/17           1 0 / 0 6 / 1 7    0 7 / 0 1 / 1 7   MISC         RECEIPT                                                 8 0 . 0 4                0 . 0 0                  0 . 0 0               0 . 0 0                0 . 0 0   1     8 0 . 0 4 |N
                                                                                                                                                                                                                                                                                                    Case 19-08006-JMM




           10/31/17           10/31/17           07/01/17          ADMIN             ADJUSTMENT                                           0 . 0 0                0 . 0 0                  0 . 0 0         4 4 2 7 . 7 0                0 . 0 0              o    o O

           1 0 / 3 1 / 1 7    0 5 / 0 1 / 1 7    06/01/17          MISC         RECEIPT                                              - 8 9 6 . 3 1         - 1 7 2 . 7 8             - 2 8 0 . 7 6              0 . 0 0                0 . 0 0   1 - 4 4 2 . 7 7 |N
           10/31/17           05/01/17           05/01/17          MISC      RECEIPT                                                 - 4 5 3 . 5 4         - 1 7 2 . 2 0             - 2 8 1 . 3 4              0 . 0 0                0 . 0 0              o    o o

           10/31/17           0 5 / 0 1 / 1 7    06/01/17          MISC      RECEIPT                                                   8 9 6 . 3 1           1 7 2 . 2 0               2 8 1 . 3 4              0 . 0 0                0 . 0 0   1   4 4 2 . 7 7 |N
           1 0 / 3 1 / 1 7    0 5 / 0 1 / 1 7    0 7 / 0 1 / 1 7   MISC         RECEIPT                                                4 5 3 . 5 4           1 7 2 . 7 8               2 8 0 . 7 6              0 . 0 0                0 . 0 0              o    oo

           1 0 / 3 1 / 1 7    10/31/17           07/01/17          ADMIN             ADJUSTMENT                                           0 . 0 0                0 . 0 0                  0 . 0 0       - 4 4 2 7 . 7 0                0 . 0 0              o    oo

           11 / 0 7 / 1 7     11 / 0 6 / 1 7     07/01/17          MISC      RECEIPT                                                   5 3 3 . 5 8               0 . 0 0                  0 . 0 0               0 . 0 0                0 . 0 0           5 3 3 . 5 8   N

           11 / 1 3 / 1 7     11 / 1 3 / 1 7     08/01/17          UNCOLL          L AT E     CHARGE                                      0 . 0 0                0 . 0 0                  0 . 0 0               o    o O               o   o O          - 2 2 . 6 7    L


           1 1 / 1 3 / 1 7    11 / 0 6 / 1 7     0 8 / 0 1 / 1 7   P A Y M E N T                                                                             1 7 3 . 3 5               2 8 0 . 1 9              0 . 0 0                0 . 0 0         - 4 5 3 . 5 4   N
                                                                                                                    1                  o.ool
           1 2 / 0 4 / 1 7    1 2 / 0 4 / 1 7    0 8 / 0 1 / 1 7   UNCOLL            L AT E    CHARGE                                     o   o o                0 . 0 0                  0 . 0 0               0 . 0 0                0 . 0 0            2 2 . 6 7    L

                                                 0 8 / 0 1 / 1 7   ADMIN              ADJUSTMENT                                          0 . 0 0                0 . 0 0                  0 . 0 0               0 . 0 0                0 . 0 0            2 2 . 6 7    L
           12/04/17           1 2 / 0 4 / 1 7

                              1 2 / 0 7 / 1 7    0 8 / 0 1 / 1 7   MISC         RECEIPT                                                5 3 3 . 5 8               0 . 0 0                  0 . 0 0               0 . 0 0                0 . 0 0           5 3 3 . 5 8   N
           1 2 / 0 8 / 1 7

                              1 2 / 0 7 / 1 7    09/01/17          P A Y M E N T                                                          o   o o            1 7 3 . 9 3               2 7 9 . 6 1              0 . 0 0                                - 4 5 3 . 5 4   N
           1 2 / 1 1 / 1 7

           1 2 / 2 0 / 1 7    1 2 / 0 8 / 1 7    10/01/17          P A Y M E N T                                                       4 5 3 . 5 4           174.51                    2 7 9 . 0 3              o    OO                                     o    o o

           1 2 / 2 0 / 1 7    12/08/17           1 0 / 0 1 / 1 7   MISC         RECEIPT                                              - 2 9 3 . 4 6               o   oo                   o      oo             o    o o                               -293.46         N

           12/20/17           12/20/17           10/01/17          MISC         RECEIPT                                              - 1 6 0 . 0 8               o   oo                                                                                -160.08         N
                                                                                                                                                                           1           o . o o l1            o.ooj
           01/04/18 I 01/03/18 I 10/01/17 IMISC RECEIPT                                                                                                                                                                                                  533.58        N
                                                                                                                                                                                                                                                                                Exhibit MM Page 57 of 57




       B=     Buydown/Subsid'                                               F   '=     Fee      Pa    vmen      t
                                                                                                                                                                                                                                                                           Doc 1-42 Filed 01/09/19 Entered 01/09/19 08:59:20
                                                                                                                                                                                                                                                                                                    Desc




   Page 57 of 57
EXHIBIT "MM"
